 

Exhibit 10.1

 

PURCHASE AGREEMENT AND JOINT AND MUTUAL ESCROW INSTRUCTIONS

 

Between

 

AVIZA TECHNOLOGY, INC.

 

And

 

 FOWLER PROPERTY ACQUISITIONS, LLC

 

For Property located in

 

Scotts Valley, California

 

March 6, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Property Included in Sale

1

 

 

 

2.

Purchase Price and Closing Date

2

 

 

 

3.

Title to the Property

2

 

 

 

4.

Due Diligence Review

3

 

 

 

5.

Conditions to Closing

7

 

 

 

6.

Remedies

8

 

 

 

7.

Closing and Escrow

9

 

 

 

8.

Representations and Warranties of Seller

11

 

 

 

9.

Representations and Warranties of Buyer

13

 

 

 

10.

Risk of Loss

13

 

 

 

11.

Notices Regarding Hazardous Materials

14

 

 

 

12.

Environmental Closure and Indemnification

14

 

 

 

13.

Buyer’s Right to Cure Seller’s Default of Environmental Indemnity Obligations

15

 

 

 

14.

Property Environmental Conditions, Seller Environmental Insurance and Assignment
of Remediation Agreement

15

 

 

 

15.

Release of Seller

16

 

 

 

16.

Seller Lease

17

 

 

 

17.

Possession

18

 

 

 

18.

Encumbrances/Transfers/Prohibited Actions

18

 

 

 

19.

Miscellaneous

18

 

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A

—

Description(s) of Real Property

 

 

 

Exhibit A-1

—

Personal Property and Equipment Seller has Right to Remove

 

 

 

Exhibit A-2

—

Personal Property, Trade Fixtures and Equipment Not Included in

 

 

Property to be Sold

 

 

 

Exhibit A-3

—

Fixtures and Equipment to be Removed by Seller on or before Closing

 

 

 

Exhibit B

—

Grant Deed

 

 

 

Exhibit C

—

Assignment of Service Contracts, Warranties and Guaranties and Other Intangible
Property

 

 

 

Exhibit D

—

Environmental Documents

 

 

 

Exhibit E

—

Assignment of Remediation Agreement

 

 

 

Exhibit F

—

Form of Seller Lease

 

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT AND JOINT AND MUTUAL ESCROW INSTRUCTIONS
Scotts Valley, California

 

THIS AGREEMENT AND JOINT AND MUTUAL ESCROW INSTRUCTIONS is dated as of March 6,
2008 (the “Effective Date”), by and between AVIZA TECHNOLOGY, INC., a Delaware
corporation (“Seller”), and FOWLER PROPERTY ACQUISITIONS, LLC, a California
limited liability company (“Buyer”).

 

IN CONSIDERATION of the respective agreements hereinafter set forth, Seller and
Buyer agree as follows:

 

                                               
1.                                      Property Included in Sale.  Seller
agrees to sell and convey to Buyer, and Buyer agrees to purchase from Seller,
subject to the terms and conditions set forth herein, all right, title and
interest in and to the following:

 

A.                                    that certain real property consisting of
approximately 43.775 acres, located at 440 Kings Village Road, in the City of
Scotts Valley, California, County of Santa Cruz and more particularly described
in attached Exhibit A, which property is also commonly described as the Aviza
Technology Campus (the “Real Property”);

 

B.                                    all rights, privileges and easements
appurtenant to the Real Property, including, without limitation, all minerals,
oil, gas and other hydrocarbon substances on and under the Real Property, as
well as all development rights, air rights, water, water rights, well rights,
riparian rights and water stock relating to the Real Property and any
rights-of-way or other appurtenances used in connection with the beneficial use
and enjoyment of the Real Property and all of Seller’s right, title and interest
in and to all roads and alleys adjoining or servicing the Real Property
(collectively, the “Appurtenances”);

 

C.                                    all improvements, structures and fixtures
located on the Real Property, including, without limitation, nine (9) office
buildings totaling approximately 213,534 square feet and all apparatus,
equipment and appliances used in connection with the operation or occupancy of
the Real Property and such buildings, such as heating and air-conditioning,
electrical, plumbing, mechanical, elevator and freight systems and facilities
used to provide any utility, refrigeration, ventilation, garbage disposal, or
other services on or to the Real Property, and any other fixtures, improvements
and structures on the Real Property, including all on site parking improvements
except to the extent Seller has removed any of the equipment described on
Exhibit A-1 from the Real Property prior to the Seller Relocation Date, as
defined in Section 16 below and specifically excluding all of the personal
property set forth on Exhibit A-2 attached hereto (collectively, the
“Improvements”);

 

D.                                    any intangible personal property now or
hereafter owned by Seller and used in or related to the ownership, use,
development or operation of the Real Property and Improvements, including,
without limitation, all rights, warranties, guaranties, indemnifications, causes
of action, choses in action, permits, entitlements, approvals, certificates of
occupancy, plans and drawings (including, without limitation, architectural and
development plans and drawings), maps, surveys, applications and submissions to
and agreements with governmental agencies, specifications, reports, studies,
analyses and investigations, and, to the extent approved

 

1

--------------------------------------------------------------------------------


 

by Buyer pursuant to this Agreement, the Assumed Contracts (as herein defined),
utility contracts or other agreements or rights relating to the ownership, use
and operation of the Property, as defined below (collectively, the “Intangible
Property”), except to the extent specifically provided for in this Agreement.

 

All of the items referred to above are collectively referred to as the
“Property.”

 

2.                                      Purchase Price and Closing Date.  The
purchase price of the Property shall be Thirteen Million Dollars ($13,000,000)
(the “Purchase Price”).

 

A.                                     The Purchase Price shall be paid as
follows:

 

i.                                          No later than two (2) business days
following the first date upon which both Buyer and Seller have executed this
Agreement (which first date of signing is defined herein as the “Effective
Date”), Buyer shall deposit in escrow with First American Title, 1850 Mt. Diablo
Blvd.,Suite 300, Walnut Creek, CA 94596, Attn: Gyda Kelly, tel. (925)927-2191,
fax: (925)927-2195, email: gkelly@firstam.com (“Escrow Agent”), a deposit in the
amount of Five Hundred Thousand Dollars ($500,000) (which deposit, plus any
interest accrued thereon under this Agreement from time to time shall be
referred to as the “Deposit”).  The deposit shall be held in an interest-bearing
account and interest accruing thereon shall be held for the account of Buyer. 
In the event the sale of the Property as contemplated hereunder is consummated,
the Deposit shall be credited against the Purchase Price.  Upon Buyer’s delivery
of the Inspection Approval Notice (as hereafter defined), but subject to
Section 5 and Section 6.B below and any other provisions hereunder expressly
providing for the return of the Deposit to Buyer, the Deposit shall become
non-refundable to Buyer.

 

ii.                                       The Purchase Price, reduced by the
amount of the Deposits and subject to further adjustment for Closing costs and
prorations and any withholding required by Federal, State or local taxation
laws, shall be paid to Seller in immediately available funds at the closing of
the purchase and sale as contemplated hereunder (the “Closing”).  The Closing
shall occur in the office of the Escrow Agent unless otherwise mutually agreed
to by the parties.

 

B.                                    Closing Date and Extension Option.  For
the purposes of this Agreement, the “Closing Date” shall be (i) the date that is
thirty (30) days following the expiration of the Due Diligence Period (as
defined in Section 4.A. below), or (ii) such date as is otherwise mutually
agreed to by Buyer and Seller in writing, subject to extension as provided in
the next succeeding sentence.  Buyer shall have one (1) option to extend the
Closing Date for an additional thirty (30) days by delivery of written notice to
Seller no later than fifteen (15) days prior to the then existing Closing Date. 
In the event that the Closing Date falls on a weekend or a day that is not a
“business day” as defined below, the Closing Date shall be two (2) business days
thereafter.

 

3.                                      Title to the Property.

 

A.                                    Title Policy.  At the Closing, Seller
shall convey to Buyer insurable fee simple title to the Real Property, the
Appurtenances and Improvements subject only to the Permitted Exceptions (as
hereafter defined) and Seller’s obligation to remove Fixtures and Equipment (as
hereafter defined) from the Property pursuant to Section 3.C, by duly executed
and acknowledged grant deed substantially in the form of attached Exhibit B (the
“Deed”).

 

2

--------------------------------------------------------------------------------


 

Evidence of delivery of insurable fee simple title shall be the issuance by
First American Title Insurance Company (“Title Company”) to Buyer of an ALTA
2006 Owner’s Policy of Title Insurance  in the amount of the Purchase Price (or
a greater amount as reasonably requested by Buyer with such additional coverage
at Buyer’s cost), insuring fee simple title to the Real Property, the
Appurtenances and the Improvements in Buyer, subject only to such exceptions as
Buyer shall approve or be deemed to have approved pursuant to Section 4.E below
(the “Title Policy”).  The Title Policy shall provide full coverage against
mechanics and materialmen’s liens arising out of the construction, repair or
alteration of any of the Improvements including any tenant improvements therein,
and Seller shall provide Title Company or Escrow Agent, as applicable, with any
Owner’s Affidavit or Owner’s Statement reasonably required in connection
therewith, and the Title Policy shall further contain such special endorsements
as Buyer may reasonably require (the “Endorsements”).

 

B.                                    Intangible Property.  At the Closing,
Seller shall transfer Intangible Property by such instruments as Buyer may
reasonably determine to be necessary, including, without limitation, an
assignment of Intangible Property in the form of attached Exhibit C (the
“Assignment of Intangible Property”), such title to be free of any liens,
encumbrances or interests.

 

C.                                    Fixtures and Equipment; Tenants. 
Notwithstanding anything to the contrary contained herein but subject to the
Seller Lease Options in Section 16 below, Seller shall deliver the Property to
Buyer at Closing free of all tenants in possession.  On the Seller Relocation
Date (as defined in Section 16 below) Seller also covenants that it shall remove
or cause to be removed, at Seller’s sole cost, all furniture, trade fixtures and
trade related equipment described on Exhibit A-3 attached hereto (“Fixtures and
Equipment”) from the office buildings and the Property. Seller, at its sole
cost, on or before the Seller Relocation Date (as defined in Section 16 below),
shall promptly repair all holes in any roof on the Property caused by the
removal of such Fixtures and Equipment and/or any other personal property or
equipment that Seller has the right to remove from the Property pursuant to the
terms of this Agreement as well as any damage caused by the negligent removal of
such Fixtures and Equipment, personal property and equipment but shall not be
liable for any other non-negligent damage caused by such removal (such as, for
example, penetrations in flooring or interior walls left behind by such
removal). (1)

 

4.                                      Due Diligence Review.

 

A.                                    Delivery of Documents and Diligence
Period.  Seller agrees to make available to Buyer all of the items described in
Sections 4.D, 4.E and 4.F below which are within Seller’s possession or control
(the “Property Materials”), within five (5) days after the date hereof.  Seller
shall provide Buyer with reasonable access (including Extranet access, use of an
office, conference room or similar private or semi-private space for conducting
review of such materials) to such materials at all reasonable times and shall
make reasonable accommodations to allow Buyer, at Buyer’s sole cost and expense,
to photocopy or otherwise reproduce such

 

--------------------------------------------------------------------------------

(1)         The surrender related obligations can be handled here or in the
lease but if handled in both, need to be consistent with each other.

 

3

--------------------------------------------------------------------------------


 

materials. Buyer, or its designees, shall have until the date that is ninety
(90) days after the Effective Date (or the next business day thereafter if a
weekend or other non-business day) (the “Due Diligence Period”) to conduct its
investigations and inspections of the Property in accordance with Section 4.C
below (the “Inspections and Investigations”) and to review and approve the
Property Materials and the current state of title to the Property.

 

B.                                 Approval Deadline.  On or prior to 5:00 PM
Pacific Time on the date that the Due Diligence Period expires (the “Approval
Deadline”), Buyer shall notify Seller in writing, in Buyers sole and absolute
discretion, that Buyer either (a) approves of the Property Materials and Buyer’s
Inspections and Investigations of the Property and elects to proceed with the
transaction contemplated by this Agreement in accordance with the terms hereof
(the “Inspection Approval Notice”), or (b) disapproves of the Property Materials
and/or Buyer’s Inspections and Investigations of the Property (the “Inspection
Termination Notice”), in which case this Agreement shall immediately terminate,
the Deposit shall be returned to Buyer, and the rights and obligations of the
parties hereunder, other than the surviving obligations hereunder and the terms
of Section 6 below (to the extent applicable), shall terminate.  In the event of
such termination by Buyer, Buyer agrees to deliver to Seller, at no cost to
Seller, no later than five (5) days following such termination, all draft and
final reports prepared by third parties regarding the condition of the Property
(including, without limitation, environmental, geotechnical and other property
condition reports as well as any real property surveys).  If Buyer fails to
deliver the Inspection Approval Notice prior to the Approval Deadline, Buyer
shall be deemed to have delivered the Inspection Termination Notice.

 

C.                                 Property Inspection.  Buyer and its agents,
employees and contractors shall have the right from the Effective Date through
the Closing, upon 24 hours prior notice to Seller, to enter upon the Property
and shall be afforded full and complete access to the Property, during normal
business hours for the purpose of making such investigations as Buyer deems
prudent with respect to the condition of the Property so long as Buyer does not
interfere with Seller’s existing operations on the Real Property.  Such
inspections and investigations may include, without limitation, invasive
testing, survey preparation, confirmation of compliance with state and local
laws, seismic tests, and environmental and Hazardous Material (as hereafter
defined) studies (including, without limitation, surface and subsurface tests,
borings, samplings and measurements and air and water quality sampling).  In the
event that Buyer conducts any invasive testing, Buyer shall restore the Property
to the condition existing immediately prior to such testing. Buyer may conduct
any feasibility studies and other investigations of the Property and Buyer’s
intended use thereof that Buyer deems necessary or appropriate. Seller shall
reasonably cooperate and assist Buyer in completing such inspections at no cost
to Seller.  Except as provided below, Buyer agrees to indemnify and hold Seller
and the Property harmless from and against any and all claims, demands,
liabilities, liens, judgments, costs and expenses including, without limitation,
reasonable attorneys’ fees and disbursements (collectively, “Claims”) arising
out of the negligent conduct of Buyer, its employees, agents, contractors and
consultants in conducting the Inspections and Investigations of the Property;
provided, however, that such indemnification shall not cover any Claims which
are attributable to (i) pre-existing adverse conditions affecting the Property,
(ii) the conduct of Seller or any party for whom Seller is legally responsible,
or (iii) Buyer’s discovery of any information potentially having a negative
impact on Seller or the Property (including, without limitation, any claims
arising out of, resulting from or incurred in connection with the discovery of
any Hazardous Materials on or

 

4

--------------------------------------------------------------------------------


 

about the Property).  Such indemnification shall survive the completion of such
Inspections and Investigations for a period of twenty four (24) months.

 

D.                                 Buyer shall have the right, in the exercise
of its sole discretion, to approve all Service Contracts (as defined in
Section 4.F) which shall survive Closing.  Buyer shall notify Seller on or prior
to the Approval Deadline of the Service Contracts which it elects to assume in
connection with its purchase of the Property (the “Assumed Contracts”), provided
that any Service Contracts not expressly identified in writing by Buyer to
Seller on or prior to the Approval Deadline as an Assumed Contract shall be
deemed rejected by Buyer and  Seller shall terminate, or initiate the
termination of, all such Service Contracts in accordance with their terms on or
prior to the Closing at Seller’s sole cost and expense and Seller shall
indemnify and hold harmless Buyer from any liability thereunder. Such
indemnification and hold harmless obligation shall survive the Closing.

 

E.                                     Title Review.

 

i.                                          Buyer shall review and approve of
the state of title to the Property and any existing surveys of the Property, as
set forth below. Seller shall deliver to Buyer at Seller’s sole cost and expense
within five (5) days following the Effective Date:

 

(a)                                 a current preliminary title report on the
Real Property, issued by Title Company, accompanied by copies of all documents
referred to in the report (collectively, the “Preliminary Report”);

 

(b)                                 copies of all existing and proposed
easements, covenants, restrictions, agreements or other documents which affect
title to the Property and which are not disclosed by the Preliminary Report, or,
if no such documents exist, a certification of Seller to that effect; and

 

(c)                                  the most current survey of the Property (as
such may be updated or replaced by Buyer, the “Survey”).

 

ii.                                       Buyer shall, on or prior to the
Approval Deadline, notify Seller in writing of Buyer’s approval of the state of
title to the Property and of the Survey, or Buyer’s disapproval of any
exceptions or matters reflected in the Preliminary Report and/or the Survey
(each of said disapproved exceptions or matters being a “Title Objection”). 
Buyer’s failure to timely provide notice of a Title Objection shall be deemed
delivery by Buyer of an Inspection Termination Notice.  “Permitted Exceptions”
shall be defined herein as all exceptions to title which have been approved or
deemed approved by Buyer, and those Objectionable Title Matters (as hereinafter
defined) waived by Buyer pursuant to the terms hereof.

 

iii.                                    In the event any additional title
exceptions (each an “Additional Exception”) are reported or discovered by the
Title Company or Buyer after the date of the Preliminary Report, Buyer shall
give Seller written notice of Buyer’s objection, if any, to such Additional
Exception on or prior to the later of the Approval Deadline or five (5) business
days after receipt of specific written notice from Seller of the existence of
any such Additional Exception.  The failure of Buyer to give timely notice of
objection to any Additional Exception within the aforesaid time period shall be
deemed approval by Buyer of such Additional

 

5

--------------------------------------------------------------------------------


 

Exception and a waiver by Buyer of any objection thereto.  If Buyer approves or
is deemed to have approved of any Additional Exceptions, the Permitted
Exceptions shall include all title matters approved by Buyer above and any such
approved or deemed approved Additional Exceptions.  Seller covenants and agrees
that it will not cause, create or consent to the creation of any Additional
Exceptions.

 

iv.                                   In the event that Buyer delivers to Seller
an appropriate written notice of objection or disapproval of a Title Matter or
an Additional Exception (each such expressly disapproved matter identified
therein being referenced herein as an “Objectionable Title Matter”), Seller, in
its sole discretion within five (5) business days after receipt of Buyer’s
notice of an Objectionable Title Matter (the “Cure Notice Period”), may advise
Buyer in writing whether Seller will attempt to cure such Objectionable Title
Matter.  The Closing Date shall be extended, as necessary, to provide Seller
with (A) any applicable Cure Notice Period, (B) a period of not less than five
(5) business days after the expiration of an applicable Cure Notice Period for
Seller to attempt to effectuate any cure which Seller agreed to undertake
pursuant hereto.  In the event that Seller elects to attempt to cure such
Objectionable Title Matter, which cure shall result in the removal or
extinguishment of the Objectionable Title Matter or another method of cure
reasonably acceptable to Buyer, Seller shall have until the then scheduled
Closing Date (as such may have been extended pursuant to the preceding sentence)
to effectuate such cure, and Seller shall use commercially reasonable efforts to
effectuate such cure or Seller shall be deemed to be in default hereunder.

 

v.                                      If Seller determines in its sole
discretion that it will be unable to cure any Objectionable Title Matters which
it elected to attempt to cure as provided above, after utilizing commercially
reasonable efforts to effectuate such cure, Seller shall deliver written notice
thereof to Buyer as soon as such determination is made but in no event later
than five (5) business days prior to the then scheduled Closing Date (as such
may have been extended as provided above) (each a “Notice of Inability to
Cure”).

 

vi.                                   In the event that (a) Seller delivers a
Notice of Inability to Cure to Buyer, or (b) if Seller fails to agree to cure an
Objectionable Title Matter prior to the expiration of the applicable Cure Notice
Period as provided above, Buyer shall have the right, in Buyer’s sole and
absolute discretion, to provide written notice to Seller (the applicable notice
deadline being referred to as the “Waiver Notice Period”), within five
(5) business days after Buyer’s receipt of Seller’s Notice of Inability to Cure
for (a) above, or within five (5) business days after the expiration of the
applicable Cure Notice Period for (b) above, that Buyer elects to either
(i) waive the uncured Objectionable Title Matters without any adjustment to the
Purchase Price (each a “Title Waiver Notice”) and proceed with the Closing on
the later to occur of the then scheduled Closing Date or five (5) business days
after the expiration of the applicable Waiver Notice Period, or (ii) terminate
this Agreement in which event the Deposit will be returned to Buyer and the
rights and obligations of the parties hereunder shall terminate except as
otherwise set forth herein.  In the event that Buyer fails to deliver any such
notice during the applicable Waiver Notice Period, Buyer shall be deemed to have
elected to terminate this Agreement and receive back the Deposit.  The Closing
Date shall be extended, as necessary, to accommodate the response periods
provided in this paragraph.

 

6

--------------------------------------------------------------------------------

 


 

F.             Additional Diligence Review.  Buyer shall review and approve or
disapprove the following during the Due Diligence Period in its sole and
absolute discretion:

 

i.              Property Condition Documents.  (a) all site plans, existing
surveys, parcel and subdivision maps, plans and specifications, engineering
reports and plans, soils and geotechnical reports, termite and pest control
reports, landscape plans, and floor plans, and certified copies of the as-built
plans and specifications for the Property, (b) all environmental reports and any
notices and correspondence from or with governmental or quasi-governmental
agencies regarding or reflecting on the physical and/or environmental condition
of the Property, and (c) a Natural Hazards Disclosure Report (to be obtained by
Seller and provided to Buyer).

 

ii.             Permits, Entitlements and Related Agreements.  all governmental
applications, submissions, permits, plans, agreements, entitlements and
approvals relating to the development, construction, operation, use or occupancy
of the Property, including the tentative map and any conditions of tentative or
final map or zoning change approval, documents relating to the California
Environmental Quality Act, final map submissions, plan check related documents,
certificates of occupancy, development agreements, and impact fee agreements
applicable to the Property.

 

iii.            Contracts.  (a) all service contracts, utility contracts,
maintenance contracts, management contracts, leasing contracts, and brokerage
and leasing commission agreements affecting or relating to the Property
(collectively, the “Service Contracts”), (b) indemnification provisions or
agreements applicable to the Property, insurance policies and other contracts or
documents of significance to the Property, and (c) such other information
relating to the Property that is specifically and reasonably requested by Buyer
of Seller in writing during the Due Diligence Period to the extent such
information either is in the possession or control of Seller, or any affiliate
of Seller, or may be obtained by Seller, or any affiliate of Seller, through the
exercise of commercially reasonable efforts.

 

                5.             Conditions to Closing.  The following conditions
are precedent to Buyer’s obligation to purchase the Property (the “Conditions
Precedent”):

 

A.            The Title Company shall be irrevocably committed to issue the
Title Policy (with or without the Endorsements) as of the Closing Date, subject
only to the payment of applicable premiums.

 

B.            Seller shall have kept, observed, performed, satisfied and
complied with all of its material obligations hereunder (including terms and
provisions of or related to this Agreement) in all material respects from the
Effective Date through the Closing Date, and all of Seller’s representations and
warranties contained in or made pursuant to this Agreement, shall have been true
and correct  in all material respects when made and shall be true and correct in
all material respects as of the Closing Date.  At the Closing Seller shall
deliver to Buyer a certificate certifying that each of Seller’s representations
and warranties contained in Section 8 below are true and correct in all material
respects as of the Closing Date (the “Rep Certificate”).

 

 

7

--------------------------------------------------------------------------------


 

C.            The soil and groundwater conditions on the Property with respect
to Hazardous Materials shall be substantially the same on the day of Closing as
on the date of Buyer’s execution of this Agreement.

 

D.            On of before the Closing Date, Seller shall have removed all
Fixtures and Equipment (as defined in Section 3.C) from the Property with
respect to any portion of the Property that is not included in a Seller Lease
Option (as defined in Section 16 below).

 

E.             On or before the Closing Date, the Property shall be free of all
tenants in possession of the Property or any part thereof other than Seller
pursuant to the Seller Lease Options (as defined in Section 16 below).

 

The Conditions Precedent contained in this Section 5 are intended solely for the
benefit of Buyer.  Subject to the applicability of and without prejudice to
Buyer’s rights under Section 6.B below, if any of the Conditions Precedent is
not satisfied or approved in writing by Buyer, Buyer shall have the right, in
its sole discretion, to elect to either waive in writing said Condition
Precedent and proceed with the purchase, or terminate this Agreement and receive
back its Deposit.

 

6.             Remedies.

 

A.            In the event the sale of the Property is not consummated after
Buyer’s waiver of the conditions to Buyer’s obligations, because of a default by
Buyer of its obligation hereunder to purchase the Property, the Deposit shall be
paid to and retained by Seller as liquidated damages and its sole and exclusive
remedy for such default.  The parties have agreed that Seller’s actual damages,
in the event of a default by Buyer, would be extremely difficult or
impracticable to determine.  THEREFORE, BY PLACING THEIR INITIALS BELOW, THE
PARTIES ACKNOWLEDGE THAT THE DEPOSIT HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS
THE PARTIES REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS SELLER’S EXCLUSIVE
REMEDY AGAINST BUYER, AT LAW OR IN EQUITY, IN THE EVENT OF A DEFAULT UNDER THIS
AGREEMENT ON THE PART OF BUYER.  SELLER WAIVES ALL OTHER REMEDIES AGAINST BUYER
FOR SELLER’S FAILURE TO PURCHASE THE PROPERTY IN ACCORDANCE WITH THIS AGREEMENT,
INCLUDING SPECIFIC PERFORMANCE.

 

INITIALS:        Seller /s/ O.C.              Buyer /s/ M.E.      

 

B.            In the event the sale of the Property is not consummated because
of a default on the part of Seller, Buyer may either (1) terminate this
Agreement, by delivery of notice of termination to Seller, whereupon (A) Buyer’s
Deposit shall be immediately returned to Buyer, and (B) Seller shall pay to
Buyer any title, escrow, legal, environmental assessment, and inspection fees
incurred by Buyer and any other out-of-pocket expenses incurred by Buyer in
connection with the acquisition, pre-development and/or development of the
Property (including, without limitation, due diligence costs, consultants’ fees,
architectural and engineering fees and costs, costs of soils and geotech studies
and assessments, application fees for governmental approvals and entitlements,
development approval costs, and attorneys’ fees) not to exceed Seventy Five
Thousand Dollars ($75,000) in the aggregate, and neither party shall have any

 

 

8

--------------------------------------------------------------------------------


 

further rights or obligations hereunder, or (2) sue for specific performance and
recover any out-of-pocket costs and expenses incurred by Buyer in pursuing a
remedy for specific performance.

 

7.             Closing and Escrow.

 

A.            Upon mutual execution of this Agreement, the parties hereto shall
deposit an executed counterpart of this Agreement with Escrow Agent and this
Agreement shall serve as instructions to Escrow Agent (as the Escrow Agent for
consummation of the purchase and sale contemplated hereby).  Seller and Buyer
agree to execute such additional escrow instructions as may be appropriate to
enable the Escrow Agent to comply with the terms of this Agreement.

 

B.            At or before the Closing, Seller shall deliver to Escrow Agent the
following original documents:

 

i.              a duly executed and acknowledged grant deed in form attached
hereto as Exhibit B;

 

ii.             originals of the Assumed Contracts (if any) and the Other
Documents not previously delivered to Buyer pursuant to Section 4 above;

 

iii.            a duly executed Assignment of Intangible Property in the form of
attached Exhibit C, together with any consents which are required or reasonably
necessary in connection therewith;

 

iv.            a duly executed Rep Certificate;

 

v.             an affidavit that Seller is not a “foreign person” within the
meaning of Section 1445(e)(3) of the Internal Revenue Code of 1986 and is not
subject to withholding under California or U.S. tax law in form reasonably
acceptable to Buyer, duly executed by Seller;

 

vi.            such resolutions, authorizations, bylaws or other corporate
and/or partnership documents or agreements relating to Seller and its partners
and/or shareholders as shall be reasonably required by Buyer;

 

vii.           originals of the Property Materials not previously delivered to
Buyer pursuant to Section 4 above;

 

viii.          a duly executed assignment of the Remediation Agreement (as
defined in Section 14 below) (“Assignment of Remediation Agreement”);

 

ix.            a duly executed Seller Lease; and

 

x.             any other instruments, records or correspondence called for
hereunder or reasonably required by the Escrow Agent of Title Company to
complete the Closing, including any closing statement approvals and any Owner’s
Affidavit or Owner’s Statement, which have not previously been delivered.

 

 

9

--------------------------------------------------------------------------------


 

Buyer may waive compliance on Seller’s part under any of the foregoing items by
an instrument in writing.

 

C.            At or before the Closing, Buyer shall deliver to Seller the
following documents:

 

i.              a duly executed Assignment of Intangible Property in the form of
attached Exhibit C;

 

ii.             a duly executed Assignment of Remediation Agreement;

 

iii.            if effected by Seller pursuant to Section 16 below, a duly
executed Seller Lease;

 

iv.            a closing statement in form and content satisfactory to Buyer and
Seller;

 

v.             a duly executed Seller Lease;

 

vi.            the balance of the Purchase Price owing; and

 

vii.           any other instruments, records or correspondence called for
hereunder or reasonably required by the Escrow Agent of Title Company to
complete the Closing, which have not previously been delivered.

 

D.            Seller and Buyer shall each deposit such other instruments as are
reasonably required by the Escrow Agent or otherwise required to close the
escrow and consummate the purchase of the Property in accordance with the terms
hereof.

 

E.             The following are to be apportioned as of the Closing Date, as
follows:

 

i.              Utility Charges.  Seller shall use commercially reasonable
efforts to cause all the utility meters to be read on the Relocation Date, and
will be responsible for the cost of all utilities used prior to the Relocation
Date.  Buyer and Seller shall, subject to the post closing reconciliation
provided for hereunder, reasonably agree on the amount of the utility charges to
be prorated on the Relocation Date if meter readings cannot occur on the
Relocation Date.  Seller shall be entitled to any utility deposit refunds.

 

ii.             Other Apportionments.  Amounts payable under the Assumed
Contracts (if any), operating and maintenance costs and any use taxes or related
impositions shall be, except to the extent inconsistent with the terms of this
Agreement, apportioned as of the Closing Date, subject to the terms of the
Seller Lease. In no event shall Buyer pay for any portion of Seller’s insurance
coverage for the Property. Buyer shall pay for a new or updated ALTA survey, if
desired by Buyer, for the Property. Seller shall pay the costs for the CLTA
portion of the Title Policy and any curative endorsements effected by Seller
pursuant to the terms of Section 4.E.iv. above with Purchaser to pay all other
costs associated with the Title Policy and endorsements.  Seller shall pay the
cost of any county transfer taxes applicable to the sale.  Buyer shall pay all
recording fees.  Seller and Buyer shall equally divide all escrow fees.  Seller
shall be

 

 

10

--------------------------------------------------------------------------------


 

responsible for all costs incurred in connection with the prepayment or
satisfaction of any loan or bond secured by the Property, including, without
limitation, any prepayment fees, penalties or charges.  All other customary
costs and charges of the escrow for the sale not otherwise provided for in this
Section or elsewhere in this Agreement shall be allocated pursuant to the custom
and practice of Santa Cruz County (provided that in any case, Buyer and Seller
shall each pay their own attorney’s fees).

 

iii.            Real Estate Taxes and Special Assessments.  General real estate
taxes payable for all tax years ending prior to the Closing Date shall be paid
by Seller.  General real estate taxes payable for the tax year containing the
Closing Date shall be prorated by Seller and Buyer as of the Closing Date,
subject to the terms of the Seller Lease.  Seller shall pay the full amount of
any bonds, supplemental tax bills or assessments against the Property including
interest payable therewith, including any bonds, supplemental tax bills or
assessments that may be incurred after the Closing Date as a result of or in
relation to the construction or operation of the Improvements or a change in
ownership of the Property that took place prior to the Closing Date.

 

iv.            Post-Closing Reconciliation.  If any of the aforesaid prorations
cannot be calculated accurately on the Closing Date or Relocation Date, as
applicable, then they shall be calculated as soon after the Closing Date (or if
meant to be paid as of the Relocation Date, then the Relocation Date) as
feasible.  Either party owing the other party a sum of money based on such
subsequent proration(s) shall promptly pay said sum to the other party, together
with interest thereon at the rate of eight percent (8%) per annum from the
Closing Date (or the Relocation Date, as applicable) to the date of payment if
payment is not made within ten (10) days after delivery of a bill therefor.

 

v.             Survival.  The provisions of this Section 7 shall survive the
Closing.

 

                8.             Representations and Warranties of Seller.  Seller
hereby represents and warrants to and covenants with Buyer, as of the Effective
Date and through and including the Closing Date, as follows:

 

A.            To Seller’s knowledge, the Property Materials are and at the time
of Closing will be complete.

 

B.            There are no mechanics’ liens or claims outstanding in connection
with the Property.

 

C.            Except as disclosed in the Property Materials, Seller has received
no written notice of any condemnation, environmental, zoning or other land-use
regulation or administrative proceedings, either instituted or planned to be
instituted, which would detrimentally affect the use, operation or value of the
Property currently operated, nor has Seller received notice of any special
assessment or impact fees or proceedings affecting the Property (other than as
set forth in the Preliminary Report).  Seller shall notify Buyer promptly of any
such proceedings of which Seller becomes aware.

 

 

11

--------------------------------------------------------------------------------


D.            Except with respect to the matters described in Section 14 below,
there is no litigation pending or, to the best of Seller’s knowledge threatened,
against Seller or any basis therefor that arises out of the ownership of the
Property or that might detrimentally affect the value or the use or operation of
the Property for its intended purpose or the ability of Seller to perform its
obligations under this Agreement.  Seller shall notify Buyer promptly of any
such litigation of which Seller becomes aware.

 

E.             Seller is a corporation duly organized and validly existing and
in good standing under the laws of the State of Delaware and is in good standing
under the laws of the State of California; this Agreement and all documents
executed by Seller which are to be delivered to Buyer at the Closing are and at
the time of Closing will be duly authorized, executed and delivered by Seller,
are and at the time of Closing will be legal, valid and binding obligations of
Seller enforceable against Seller in accordance with their respective terms, are
and at the time of Closing will be sufficient to convey title (if they purport
to do so), and do not and at the time of Closing will not violate any provision
of any agreement or judicial order to which Seller or the Property is subject.

 

F.             Seller hereby discloses to Buyer that the Property is classified
as a “Superfund” site by the United State Environmental Protection Agency
pursuant to CERCLA. Seller further discloses to Buyer that it has provided all
information material to the environmental conditions of the Property in Seller’s
possession or control to Buyer and that to Seller’s knowledge, there are no
other Hazardous Materials on the Property in violation of Environmental Laws
other than as set forth in the Property Materials. For the purposes hereof, the
following definitions shall apply:  (a) “Environmental Laws” means any federal,
state or local laws, statutes, codes, ordinances, rules, regulations, standards,
policies, court orders, decrees, administrative orders, guidelines or other
governmental directives, as well as common law, relating to protection of human
health or safety or the environment or relating to Hazardous Materials,
including without limitation, the Water Pollution Control Act (33 U.S.C. § 1251
et seq.), Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
Safe Drinking Water Act (42 U.S.C. § 3000(f) et seq.), Toxic Substances Control
Act (15 U.S.C. § 2601 et seq.), Clean Air Act (42 U.S.C. § 7401 et seq.),
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.), and any law, statute, regulation, rule or ordinance of
California and any other governmental entity with jurisdiction over the Real
Property or part thereof, concerning such hazardous, special or toxic materials,
wastes or substances or any judicial or administrative interpretation of such
laws, rules or regulations; (b) Hazardous Material” means (i) any “hazardous
substance”, as defined by CERCLA; (ii) any “hazardous waste”, as defined by the
Resource Conservation and Recovery Act, as amended; (iii) any petroleum product
(new or used); (iv) any pollutant or contaminant or hazardous, dangerous or
toxic chemical, material or substance within the meaning of or regulated by any
federal, state or local law, regulation, ordinance or requirement (including
consent decrees and administrative orders) relating to or imposing liability or
standards of conduct concerning any hazardous, toxic or dangerous waste,
substance or material, all as amended or hereafter amended, or (v) any other
material or substance now or in the future defined as or regulated under any
Environmental Law as a “hazardous substance,” “hazardous material”, “hazardous
waste”, “toxic substance”, “toxic pollutant”, “contaminant”, or “pollutant”; and
(c) “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.  As of the date of execution of this
Agreement, Buyer has not completed its review of the

 

12

--------------------------------------------------------------------------------


 

information provided to it by Seller concerning the environmental condition of
the Property and Buyer shall have until the Approval Deadline to review and
approve or disapprove, in its sole discretion, such information.

 

G.            As of the date of this Agreement, Seller has not entered into any
other agreement to sell the Property or granted any option or right of first
refusal or first opportunity to any party to acquire any interest in any of the
Property.

 

H.            Seller has neither filed nor been the subject of any filing of a
petition under the Federal Bankruptcy law or any federal or state insolvency
laws or laws for composition of indebtedness or for the reorganization of
debtors.

 

I.              There are no leases affecting the Property (subject to Seller
Lease as set forth in Section 16 below).

 

For purposes of this Agreement, whenever the phrase “to Seller’s knowledge” or
words of similar import are used, they shall be deemed to refer to the actual
knowledge of  Dale Spencer and Patrick C. O’Connor, the persons most
knowledgeable about the Property.    The provisions of this Section 8 shall
survive the Closing for a period of twelve (12) months.

 

9.             Representations and Warranties of Buyer.  Buyer hereby represents
and warrants to Seller as follows:  Buyer is a duly organized and validly
existing limited liability company under the laws of the State of California and
is in good standing under the laws of the State of California; this Agreement
and all documents executed by Buyer which are to be delivered to Seller at the
Closing are or at the time of Closing will be duly authorized, executed and
delivered by Buyer, and are or at the Closing will be legal, valid and binding
obligations of Buyer, and do not and at the time of Closing will not violate any
provisions of any agreement or judicial order to which Buyer is subject.  The
provisions of this Section 9 shall survive the Closing.

 

10.           Risk of Loss.  In the event any of the Property is damaged or
destroyed prior to the Closing Date, such damage or destruction is covered by
insurance maintained by Seller and the cost to repair such damage or destruction
is less than Two Hundred Thousand Dollars ($200,000) as reasonably determined by
Seller and Buyer (after consultation with unaffiliated experts), then this
Agreement shall remain in full force and effect and Buyer shall acquire the
Property upon the terms and conditions set forth herein.  In such event, Seller
shall assign to Buyer all of Seller’s right, title and interest in and to all
proceeds of insurance on account of such damage or destruction and credit Buyer
at Closing the amount of Seller’s deductible or self-insured retention
applicable to such damage or destruction.  In the event (A) any portion of the
Property is damaged or destroyed prior to the Closing, and it would cost more
than Two Hundred Thousand Dollars ($200,000) more to repair such damage or
destruction, or such damage or destruction is not covered by insurance
maintained by Seller, or (B) if condemnation proceedings are threatened or
commenced against any portion of the Property, then, notwithstanding anything to
the contrary set forth in this Section, Buyer shall have the right, at its
election, either to terminate this Agreement, or to not terminate this Agreement
and purchase the Property.  If Buyer elects to purchase the Property subject to
such damage, destruction or condemnation, Seller shall assign to Buyer all of
its right, title and interest in and to all proceeds of insurance or
condemnation awards, as applicable, and Seller shall credit Buyer at Closing the
amount of

 

13

--------------------------------------------------------------------------------


 

Seller’s deductible or self-insured retention applicable to such damage or
destruction.  Buyer shall have thirty (30) days after Seller notifies Buyer that
an event described in the prior sentence has occurred to make such election by
delivery to Seller of an election notice (the “Election Notice”).  Buyer’s
failure to deliver the Election Notice within such thirty (30) day period shall
be deemed an election to terminate this Agreement in its entirety.  In the event
this Agreement is terminated pursuant to this Section, Buyer and Seller shall
each be released from all obligations hereunder, except as otherwise expressly
provided herein, and Buyer shall be entitled to a return of the Deposit.  The
Closing Date shall be extended, as necessary, to provide the parties with the
election periods contemplated herein.

 

11.           Notices Regarding Hazardous Materials.   Seller will promptly
notify Buyer if to the actual knowledge of Seller, and other than as disclosed
herein and in the Property Materials  (b) there is any actual release or new
discovery of any Hazardous Materials on the Property in violation of
Environmental Laws occurring after the Effective Date of this Agreement and
prior to Close of Escrow; or (c) if the Seller of the Property may be subject to
any threatened or pending investigations by any governmental agency under any
Environmental Law by reason of any event occurring prior to Close of Escrow
other than such threatened and pending investigations relating to the
Environmental Remediation.  If there is any new disclosure by Seller made after
the Approval Deadline which is reasonably likely to cost more than Fifty
Thousand Dollars ($50,000) to remediate or correct as reasonably determined by
Seller and Buyer (after consultation with unaffiliated experts), Buyer in its
sole discretion, may elect to treat the occurrence as a failure of a Condition
Precedent in favor of Buyer pursuant to Section 5 of this Agreement, unless such
condition is cured by Seller on or prior to such time.

 

12.           Environmental Closure and Indemnification.   Seller covenants and
agrees, at its sole cost and expense, to indemnify, protect, defend (with
counsel reasonably satisfactory to Buyer), hold and save Buyer harmless against
and from any and all damages, losses, liabilities, obligations, penalties,
claims, litigation, demands, threats, defenses, judgments, suits, proceedings,
costs, disbursements or expenses of any kind or of any nature whatsoever
(including, without limitation, court costs, attorneys’ and experts’ fees and
disbursements) which may at any time be imposed upon, incurred by or asserted or
awarded against Buyer (or its successors, assigns or successors-in-interest in
the Real Property) based on or arising from or out of (i) any Hazardous Material
on, under or affecting all or any portion of the Real Property or any
surrounding areas to the extent released (as such term is defined by CERCLA) by
Seller or its agents, affiliates, representatives, employees or invitees
(“Seller Caused Contamination”), including, without limitation, any Third Party
Claims relating thereto (collectively, the “Seller Environmental Indemnity”),
provided further that for avoidance of doubt, Seller Caused Contamination shall
exclude in all cases any Hazardous Materials existing in the improvements, soil
or groundwater, in, on, under, about or migrating to the Property prior to
October 10, 2003 (“Pre-Existing Contamination”), and (ii) Hazardous Materials
specifically permitted to remain in the improvements, soil or groundwater, in,
on, under or about the Property by the governmental entity approving Seller’s
Closure (as defined below)  following completion of Seller’s  Closure.  For
purposes hereof, “Third Party Claims” means any claims or rights of recovery by
any person or entity, including governmental entities and include, without
limitation, claims for actual or alleged violations, injury, damage, or loss to
persons or properties; claims for damages, injuries or costs associated with
investigation, cost recovery, removal or remedial actions allegedly caused by or
associated with the Real Property or any conditions or operations thereon;
claims

 

14

--------------------------------------------------------------------------------


 

for any costs paid or payable by either party hereto for damages, loss, injury,
investigation, removal, remediation or other liability in response to any
demand, order or claim or in anticipation of any enforcement or remedial action
undertaken or threatened by any government agency or private party.  Buyer’s
rights under this Section 12 shall be in addition to all rights and remedies
Buyer may have in law or equity, including, without limitation, those rights of
indemnity or contribution under the Environmental Laws and any other similar
applicable law and under any document or instruments evidencing or relating to
the Property.  Seller covenants and agrees that it shall take all actions
required by governmental entities with jurisdiction over the Property under
Environmental Laws to complete all environmental closure activities required as
a result of its business operations on the Property, including, without
limitation, if required, the decontamination and/or removal from the Property of
its operating equipment (the “Closure”).  The provisions of this Section 12
shall survive the Close of Escrow.

 

13.           Buyer’s Right to Cure Seller’s Default of Environmental Indemnity
Obligations.  Should Seller, after receiving a notice or notices from the
appropriate governmental entity, at any time default in or fail to perform or
observe any of its obligations under Section 12 of this Agreement, Buyer shall
have the right, but not the duty, without limitation upon any of Buyer’s rights
pursuant to this Agreement, in addition to such rights under Section 12 above,
to perform the same no earlier than five (5) days following written notice to
Seller and provided that Seller has not commenced a cure for such default or
failure and is not diligently prosecuting such cure to completion, and Seller
agrees to pay to Buyer, on demand, all reasonable costs and expenses incurred by
Buyer in connection therewith, including without limitation, all attorneys’ and
experts’ fees and disbursements, together with interest from the date of
expenditure at the lesser of: (a) twelve percent (12%) per annum; or (b) the
maximum rate permitted by applicable law.  The provisions of this Section 13
shall survive the Close of Escrow.

 

14.           Property Environmental Conditions, Seller Environmental Insurance
and Assignment of Remediation Agreement.  Seller has disclosed to Buyer that the
Property is listed on the National Priorities List (“NPL”) under CERCLA and is
subject to a Consent Decree filed on July 16, 1991 (“Consent Decree”), a Record
of Decision (“ROD”) dated June 29, 1990 entered into by WJ Communications, Inc.
(formerly Watkins-Johnson Company, or “WJ”) and the Environmental Protection
Agency (“EPA”) pursuant to CERCLA.  Seller represents and based on that
representation, Buyer acknowledges that the Property is undergoing remediation
initially funded by WJ pursuant to a Guaranteed Fixed Price Remediation
Agreement dated June 25, 1999 by and between Aviza Technology, Inc. (as assignee
of the rights and obligations of Silicon Valley Group, Inc.), Arcadis Geraghty &
Miller (“Arcadis”) and WJ (“Remediation Agreement”).  The Consent Decree, ROD
and Remediation Agreement are collectively referred to herein as the “Permitted
Environmental Exceptions”.  Buyer agrees and acknowledges that notwithstanding
anything to the contrary contained herein, the Permitted Environmental
Exceptions shall be Permitted Exceptions for the purposes of this Agreement. 
Seller agrees that it shall, at Closing, assign to Buyer the Remediation
Agreement in the form of the assignment agreement attached hereto as Exhibit E,
or in such other form as may be reasonably agreed to by Buyer and Seller. 
During the Due Diligence Period, Seller shall use commercially reasonable
efforts to arrange, at Seller’s sole cost and expense but without being required
to expend more than Five Thousand Dollars ($5,000), for Buyer to be added at
Closing as an additional insured on all policies of insurance relating to
Hazardous Materials presently or formerly at, on, under or emanating from the
Property in form and substance reasonably satisfactory to Buyer. As part of

 

15

--------------------------------------------------------------------------------


 

such commercially reasonable efforts, Seller shall attempt to obtain a written
commitment from the applicable insurance companies to name Buyer as an
additional insured as described above at Closing, and if such decision on such
additional insured status is not reached by any applicable insurance company on
or before the expiration of the Due Diligence Period, then Seller shall continue
to use commercially reasonable efforts as stated above to obtain a decision on
such additional insured status from such insurance companies prior to Closing. 
Promptly following the date Seller becomes aware whether or not the applicable
insurance companies will allow Buyer to be an additional insured on such
policies of insurance, Seller shall notify Buyer in writing of such decision of
the insurance companies.  In the event Seller is successful in adding Buyer to
the insurance policies as an additional insured, Seller shall not take any
actions to cancel any or all of the insurance policies or remove Buyer as an
additional insured therefrom.  This paragraph 14 shall survive the Close of
Escrow.

 

15.           Release of Seller.  Buyer acknowledges that Buyer has had the
opportunity to conduct prior to the Closing, such studies and investigations of
the Property as Buyer desires, and that Buyer will have had the right to observe
to its satisfaction, and will have observed to its satisfaction the physical
characteristics and condition of the Property.  Buyer acknowledges and agrees
that the Property is to be purchased and accepted by Buyer in its condition as
of the Closing, “as is”, without any implied or express warranty or
representation by Seller, with all patent and latent defects except as otherwise
set forth in Sections 8, 12, 13 and 14 and subject to the terms and conditions
of the Seller Lease (collectively, the “Release Carve-Outs”).  For purposes of
clarification, the Release Carve-Outs shall include, without limitation, (i) the
representations or warranties of Seller under Section 8 above, (ii) Seller’s
obligations under Sections 12, 13 and 14 above, and (iii) Seller’s obligations
under the Seller Lease. Except for the Release Carve-Outs, Seller disclaims the
making of any representations or warranties, express or implied regarding the
Property or matters affecting the Property, including, without limitation, title
to or the boundaries of the Property, topography, climate, air, water rights,
utilities, leases, water, present and future zoning, physical condition, soil
condition, pest control matters, engineering characteristics, traffic patterns,
purposes to which the Property may be suited, value, potential for development,
contamination, drainage, access to public roads, proposed routes of roads or
extensions thereof, and compliance with building, health, safety laws,
Environmental Laws, land use laws and regulations to which the Property may be
subject and all other matters in any way affecting the Property, or the use or
ownership thereof (herein collectively the “Property Matters”).  Buyer,
moreover, acknowledges that Seller has disclosed to Buyer the environmental
documents and information identified on Exhibit D attached hereto
(“Environmental Documents”), which Exhibit may be updated by Seller with any
environmental documents and information provided to Buyer prior to that day
which is one (1) week prior to the Approval Deadline, and that Seller cannot and
does not make any warranty or representation whatsoever concerning the
completeness or the accuracy of information contained in such documents, that
Buyer is not relying upon any representations and warranties, other than those
specifically set forth in Section 8, made by Seller or anyone acting or claiming
to act on Seller’s behalf concerning the Property.  Buyer further acknowledges
that it has not received from Seller any accounting, tax, legal, architectural,
engineering, property management, environmental or other advice with respect to
this transaction and is relying solely upon the advice of its own accounting,
tax, legal, architectural, engineering, property management, environmental and
other advisors.  THEREFORE, EXCEPT AS EXPRESSLY SET FORTH IN THE RELEASE
CARVE-OUTS, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS

 

16

--------------------------------------------------------------------------------


 

OR IMPLIED, TO BUYER, AND SELLER IS TRANSFERRING AND BUYER IS PURCHASING THE
PROPERTY AT CLOSING IN ITS “AS-IS’ CONDITION ON THE CLOSING DATE, AND BUYER
ASSUMES THE RISK THAT ADVERSE PHYSICAL, ENVIRONMENTAL, ECONOMIC OR LEGAL
CONDITIONS MAY NOT HAVE BEEN REVEALED BY ITS INVESTIGATION.  The acknowledgments
contained in this Section constitute a conclusive admission that Buyer, as a
sophisticated, knowledgeable investor in commercial property, has, except as
herein specifically provided, relied upon its own judgment as to any matter
germane to the Property, or its purchase or contemplated use thereof, and that
any other statement with respect thereto, whether oral, written, constructive
express or implied, is immaterial to Buyer. Except with respect to any claims
arising out of (i) any breach of covenants, obligations, representations or
warranties set forth in or comprising the Release Carve-Outs, (ii) any breach by
Seller of any obligation that expressly survives the Closing hereunder,
(iii) any post-closing obligations of Seller under this Agreement or any of the
documents to be executed at Closing pursuant to the terms of this Agreement
(such as the Seller Temporary Lease, if applicable), and (iv) fraudulent acts of
Seller or any of its agents, employees or other representatives, Buyer, for
itself and its agents, affiliates, successors and assigns, as of the Closing,
hereby releases and forever discharges Seller, its agents, affiliates,
successors and assigns from any and all rights, claims and demands at law or in
equity, whether known or unknown at the time of this Agreement, which Buyer has
or may have in the future, arising out of the physical, environmental, economic
or legal condition of the Property.  In giving this release, Buyer expressly
waives as of the Closing, as to the matters released above, the benefit of any
statutory provision or decisional law, if any, that would preclude the extension
of this release to claims which Buyer did not know or suspect to exist at the
time of execution of this Agreement, which, if known by Buyer, may have
materially affected the giving of this release including the provisions of
California Civil Code Section 1542 which provide:

 

“Section 1542.  (General Release - Claims Extinguished.)  A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”

 

Buyer hereby specifically acknowledges that Buyer has carefully reviewed this
subsection and discussed its import with legal counsel and that provisions of
this subsection are a material part of this Agreement.

 

 

/s/ M. Earl

 

Buyer

 

16.           Seller Lease.  Buyer agrees and acknowledges that Seller shall
lease back the entire property for one (1) year following the Closing to
complete a relocation from the Property to a new operating facility on the terms
and conditions of the lease attached hereto as Exhibit F (“Seller Lease”).  As
set forth in the Seller Lease, Seller shall have two (2) options to extend the
Seller Lease for six (6) months each (each a “Seller Lease Extensions”).  To
exercise a Seller Lease Extension per the terms of the Seller Lease, Seller must
deliver written notice of its desire to exercise its option no later than ninety
(90) days prior to the then existing expiration date of the Seller Lease.  In
addition, the Seller Lease includes an option for Seller to extend the term of
the Seller Lease on Building 2 only for five (5) years following either the
expiration of the initial

 

17

--------------------------------------------------------------------------------


 

one (1) year term of the Seller Lease or the end of the last exercised Seller
Lease Extension, whichever is later, in accordance with the terms of the Seller
Lease (the “Building 2 Lease Option”) which must be exercised by Seller by
written notice delivered to Buyer no later than ninety (90) days prior to the
time such option would take effect.  For the purposes of this Agreement, the end
of the term of the Seller Lease shall be referred to herein as the “Seller
Relocation Date” (provided that with respect to Building 2, the Seller
Relocation Date with respect to Building 2 only shall be the end of the term of
the Building 2 Lease Option, if such option is exercised by Seller).

 

17.           Possession.  Possession of the Property shall be delivered to
Buyer on the Closing Date free of all tenants and possession, with Fixtures and
Equipment removed and subject only to the Permitted Exceptions and the Assumed
Contracts (if any) in existence at the Closing Date and executed in accordance
with this Agreement, and subject to the Seller Temporary Lease, if effected by
Seller.

 

18.           Encumbrances/Transfers/Prohibited Actions.  Seller shall not
(a) permit any encumbrance, charge or lien to be placed upon or against the
Property or suffer to exist same unless such encumbrance, charge or lien has
been approved in writing by Buyer, or unless such encumbrance, charge or lien
will be removed by Seller prior to the Closing, and (b) sell, mortgage, pledge,
lease, hypothecate or otherwise transfer or dispose of all or any part of the
Property or any interest therein (except in the ordinary course of business
consistent with the other provisions of this Agreement) or initiate, consent to
approve or otherwise take any action with respect to zoning or any other
governmental rules or regulations presently applicable to all or any part of the
Property, other than such action as is necessary to maintain the Property in
compliance with such rules and regulations applicable to all or any part of the
Property, without Buyer’s prior written consent which may not be unreasonably
withheld.

 

19.           Miscellaneous.

 

A.            1031 Exchange.  Seller’s rights and obligations hereunder may be
transferred and assigned by Seller, upon written notice to Buyer (and pursuant
to a form of assignment agreement and related documents reasonably acceptable to
Buyer), to an agent or other intermediary qualified under Section 1031 of the
Internal Revenue Code to effect for Seller’s benefit a deferred Section 1031
exchange of the Property; provided that such assignment and such exchange shall
be without additional cost, expense or liability to Buyer, and that any related
documentation be provided to Buyer at least three (3) business days prior to the
Closing Date.  Buyer shall cooperate as reasonably requested by Seller to effect
any such transfer, assignment or exchange.  Notwithstanding anything to the
contrary contained herein, in the event of an assignment of this Agreement by
Seller, Seller shall remain liable and responsible for all of the obligations of
“Seller” hereunder, regardless of such assignment.

 

B.            Notices.  Any notice, consent or approval required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given upon (i) hand delivery, (ii) one (1) day after being deposited with
Federal Express or another reliable overnight courier service, or (iii) on the
transmitted facsimile telecopy confirmed as received, and addressed as follows:

 

18

--------------------------------------------------------------------------------


 

 

 

 

If to Seller:

 

Aviza Technology, Inc.

 

 

 

440 Kings Village Road

 

 

 

Scotts Valley, CA 95066-4027

 

 

 

Attn: Patrick C. O’Connor, Chief Financial Officer

 

 

 

Telephone:: (831) 439-6360

 

 

 

Facsimile No.: (831) 439-6320

 

 

 

Email: Pat.OConnor@aviza.com

 

 

 

 

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati

 

 

 

650 Page Mill Road

 

 

 

Palo Alto, CA 94304

 

 

 

Attn: Marc Gottschalk

 

 

 

Telephone: (650) 354-4250

 

 

 

Facsimile No.: (650) 493-6811 Attn: Marc Gottschalk

 

 

 

email: mgottschalk@wsgr.com

 

 

 

 

 

If to Buyer:

 

Fowler Property Acquisitions, LLC

 

 

 

100 Bush Street, Suite 510

 

 

 

San Francisco, CA 94104

 

 

 

Attn: Hannah Moriarty

 

 

 

Telephone: (415)249-6199

 

 

 

Facsimile No. (415)925-3440

 

 

 

Email: hmoriarty@fpacquisitions.com

 

 

 

 

 

With a copy to:

 

Nancy Mauriello, Esq.

 

 

 

4665 MacArthur Court, Suite 200

 

 

 

Newport Beach, CA 92660

 

 

 

Telephone: (949)399-2525

 

 

 

Facsimile No. (949)399-2528

 

 

 

Email: nancy@nmapc.com

 

 

 

 

 

If to Escrow Agent:

 

First American Title

 

 

 

1850 Mt. Diablo Blvd., Suite 300

 

 

 

Walnut Creek, CA 94596

 

 

 

Attn: Gyda Kelly

 

 

 

Telephone: (925)927-2191

 

 

 

Facsimile No. (925)927-2195

 

 

 

Email: gkelly@firstam.com

 

 

or such other address as either party may from time to time specify in writing
to the other.

 

C.            Brokers and Finders.  Each party hereto represents and warrants to
the other that it has not engaged any broker or finder in connection with the
transaction contemplated by this Agreement to whom a commission may be owed
other than Sheldon Wiseman Commercial Real Estate representing Buyer and Janet
Thompson representing Seller. If, and only if, escrow closes hereunder, Seller
agrees to pay to Janet Thompson a real estate sales commission pursuant to the
terms of a separate written agreement between Seller and Janet

 

19

--------------------------------------------------------------------------------


 

Thompson.  If, and only if, escrow closes hereunder, Buyer agrees to pay to
Sheldon Wiseman Commercial Real Estate a real estate sales commission pursuant
to the terms of a separate written agreement between Buyer and Sheldon Wiseman
Commercial Real Estate. If any person or entity other than Janet Thompson or
Sheldon Wiseman Commercial Real Estate perfects a claim for a commission or
finder’s fee based upon any contact, dealings or communication, the party
through whom the person or entity makes its claim shall be responsible for said
commission or fee and all costs and expenses (including reasonable attorneys’
fees) incurred by the other party in defending against the same.  The provisions
of this paragraph shall survive the Closing.

 

D.            Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors,
heirs, administrators and assigns.  Buyer shall have the right, without notice
to Seller, to assign its right, title and interest in and to this Agreement to
one or more assignees at any time before the Closing Date, and in such event,
the party originally designated as Buyer shall be relieved of any and all
obligations under this Agreement and any other instruments executed pursuant
hereto from and after the effective date of such assignment, and such
assignee(s) shall be responsible for the obligations of Buyer from and after the
effective date of such assignment.

 

E.             Amendments.  Except as otherwise provided herein, this Agreement
may be amended or modified only by a written instrument executed by Seller and
Buyer.

 

F.             Continuation and Survival of Representations and Warranties.  All
representations and warranties by the respective parties contained herein or
made in writing pursuant to this Agreement are intended to and shall remain true
and correct as of the time of Closing, shall be deemed to be material, and shall
survive the execution and delivery of this Agreement and the Closing subject to
the terms of Section 8 above.

 

G.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

 

H.            Merger of Prior Agreements.  This Agreement and the exhibits
hereto constitute the entire agreement between the parties and supersede all
prior agreements and understandings between the parties relating to the subject
matter hereof.

 

I.              Enforcement.  In the event a dispute arises concerning the
performance, meaning or interpretation of any provision of this Agreement, the
defaulting party or the party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other party in enforcing or establishing
its rights hereunder, including, without limitation, court costs and attorneys’
fees and costs and expert witness fees and costs.

 

J.             Business Days/Time is of the Essence.  Time is of the essence of
this Agreement.  In the event that any time period set forth in this Agreement
expires on a bank holiday or weekend day, such time period shall be extended to
the next business day.  For the purposes of this Agreement “business day” shall
mean any day, excluding weekends, banks in the State of California are generally
open for business.

 

20

--------------------------------------------------------------------------------

 


 

K.            Severability.  If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such provisions as applied to other persons,
places and circumstances shall remain in full force and effect.

 

L.            Marketing.  Buyer and Seller acknowledges that Buyer has the right
to terminate this Agreement at any time prior to the end of the Diligence Period
and therefore the purchase of the Property by Buyer is contingent on Buyer’s
satisfaction as specifically provided in the Agreement.  As such, Buyer and
Seller agree that Seller may at any time after the date hereof pursue “back-up”
offers for the purchase of the Property so long as such offers are contingent on
the termination of this Agreement in accordance with its terms.

 

M.           Headings/Construction.  The titles and headings of the various
Sections and paragraphs hereof are intended solely for means of reference and
are not intended for any purpose whatsoever to modify, explain or place any
construction on any of the provisions of this Agreement.  The parties
acknowledge that, with respect to the transactions contemplated herein, (a) each
party and its counsel have reviewed and revised this Agreement and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments or exhibits thereto; (b) neither party has
received from the other any accounting, tax, legal or other advice; and (c) each
party has relied solely upon the advice of its own accounting, tax, legal and
other advisors; provided, however, it is acknowledged by Buyer and Seller that
Buyer has received certain accounting and financial information from Seller as
provided in this Agreement.

 

N.            Counterparts.  This Agreement may be executed in one or more
counterparts.  All such separate counterparts together shall constitute one and
the same instrument.

 

O.            Further Assurances.  At Closing, and from time to time thereafter,
Seller and Buyer agree that they shall at the request of the other make, execute
and deliver or obtain and deliver all such affidavits, deeds, certificates, and
other instruments and documents, and shall do or cause to be done all such acts
or things, which either party may reasonably require in order to complete the
consummation of the transactions contemplated by this Agreement.

 

P.             Limited Liability.  The parties, on behalf of themselves, and
their members, partners, directors, officers, employees and representatives, and
the members, partners, directors, officers, employees and representatives
thereof (collectively with the parties, the “Constituent Parties”), hereby agree
that in no event or circumstance shall any of the Constituent Parties, or any
other individual or trust within the ownership structure of either party, have
any personal liability under this Agreement.

 

Q.            Confidentiality.  The parties shall keep the terms and conditions
of this Agreement and the transactions contemplated herein, and all information
delivered or provided in accordance herewith, in confidence and shall not
disclose such information to any third parties, except that Buyer and Seller may
disclose all such information to their employees, agents, members and partners
(and the members and partners thereof), advisors, prospective lenders and
investors and as otherwise required by law.  Buyer and Seller each may also
disclose

 

 

21

--------------------------------------------------------------------------------


 

to the City of Scotts Valley that Buyer holds a contractual right to purchase
the Property pursuant to this Agreement.

 

R.            Final Inspection and Additional Seller Covenants.  Buyer shall
have the right to make a final walk-through inspection of the Property and the
Improvements (including the office building) prior to the Closing Date to
confirm the condition of the Property and the Improvements and the consistency
thereof with the terms of this Agreement.  Prior to the Closing, Seller shall
maintain, or cause to be maintained, the Real Property and Improvements in good
condition and repair and perform, at Seller’s sole cost and expense, all
necessary maintenance, repairs, and replacements required for the Real Property
and Improvements and operate the Real Property and Improvements in accordance
with the same management standards as were employed by Seller prior to the
Effective Date.  Prior to the Closing, Seller shall comply with all laws,
ordinances, rules and regulations applicable to the use and/or occupancy of, and
all operations activities on, the Property. Prior to the Closing, Seller shall
keep in effect all insurance coverage currently in force with respect to the
Real Property and promptly comply with all requirements of the insurance
companies with respect to such coverage.

 

S.             Joint and Mutual Escrow Instructions.   This Agreement shall
constitute both an agreement between Buyer and Seller and escrow instructions
for Escrow Agent.   If Escrow Agent requires separate or additional escrow
instructions which it deems necessary for its protection, Seller and Buyer agree
to promptly upon request by Escrow Agent to execute and deliver to Escrow Agent
such separate and additional escrow instructions (the “Additional
Instructions”).  In the event of any conflict or inconsistency between this
Agreement and the Additional Instructions, this Agreement shall prevail and
govern, and the Additional Instructions shall so provide.  The Additional
Instructions shall not modify or amend the provisions of this Agreement unless
otherwise agreed to in writing by Seller and Buyer.

 

T.            ARBITRATION OF DISPUTES.  CLAIMS, DISPUTES AND OTHER MATTERS IN
QUESTION BETWEEN THE PARTIES TO THIS AGREEMENT ARISING UNDER SECTION 12 HEREOF
SHALL BE SUBMITTED TO AND SETTLED BY ARBITRATION CONDUCTED IN THE COUNTY OF
SANTA CRUZ, CALIFORNIA, IN ACCORDANCE WITH THE RULES THEN IN EFFECT OF THE
AMERICAN ARBITRATION ASSOCIATION FOR “EXPEDITED PROCEDURES” FOR COMMERCIAL
ARBITRATION BY THREE (3) ARBITRATORS APPOINTED IN ACCORDANCE WITH SUCH RULES. 
THE PARTIES SHALL HAVE THE RIGHT TO DISCOVERY IN ACCORDANCE WITH CODE OF CIVIL
PROCEDURE SECTION 1283.05.  THE AWARD RENDERED BY THE ARBITRATORS SHALL BE FINAL
AND BINDING, AND JUDGMENT MAY BE ENTERED UPON IT IN ANY COURT HAVING
JURISDICTION THEREOF.  NOTWITHSTANDING THE FOREGOING, THE PARTIES MAY APPLY TO
ANY COURT OF COMPETENT JURISDICTION FOR A TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, OR OTHER INTERIM RELIEF, AS NECESSARY, WITHOUT BREACH OF
THIS ARBITRATION AGREEMENT AND WITHOUT ANY ABRIDGMENT OF THE POWERS OF THE
ARBITRATORS. THIS PROVISION SHALL BE SPECIFICALLY ENFORCEABLE IN ANY COURT OF
COMPETENT JURISDICTION.  NOTICE OF DEMAND FOR ARBITRATION SHALL BE FILED IN
WRITING WITH THE OTHER PARTY TO THIS AGREEMENT AND WITH THE AMERICAN ARBITRATION
ASSOCIATION.

 

22

--------------------------------------------------------------------------------


 

THE DEMAND SHALL BE MADE WITHIN A REASONABLE TIME AFTER THE WRITTEN NOTICE OF
CLAIM ABOVE. IN NO EVENT SHALL THE DEMAND FOR ARBITRATION BE MADE AFTER THE DATE
WHEN THE APPLICABLE STATUTE OF LIMITATIONS WOULD BAR INSTITUTION OF A LEGAL OR
EQUITABLE PROCEEDING BASED ON SUCH CLAIM, DISPUTE, OR OTHER MATTER IN QUESTION.
HOWEVER, ONCE A CLAIM IS MADE, THE STATUTE OF LIMITATIONS SHALL BE TOLLED DURING
THE THIRTY (30) DAY PERIOD FROM THE TIME THE CLAIM IS FILED UNTIL THE DEMAND FOR
ARBITRATION IS FILED.

 

NOTICE:  BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT THE MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’ PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL.  BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE
‘ARBITRATION OF DISPUTES’ PROVISION.  IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.  YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.

 

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’ PROVISION TO
NEUTRAL ARBITRATION.

 

SELLER’S INITIALS:

 

/s/ O.C.

 

BUYER’S INITIALS:

 

/s/ M.E.

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

Buyer: Fowler Property Acquisitions., LLC,
a California limited liability company

 

 

[BUYER TO INITIAL SECTION 6, 14 AND 20.T]

By:

/s/ Michael B. Earl

 

 

Michael B. Earl, Manager

 

 

 

 

Dated:

 3/3/08

 

 

 

 

 

Seller: AVIZA TECHNOLOGY, INC.,
a Delaware corporation

 

 

 

 

 

 

[SELLER TO INITIAL SECTION 6 AND 20.T]

By:

/s/ Patrick C. O’Connor

 

 

Patrick C. O’Connor

 

 

 

 

 

Its: Chief Financial Officer

 

 

 

 

Dated:

3/6/08

 

 

 

Instructions contained herein accepted this 9th day of March, 2008

 

ESCROW AGENT:

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

By:

/s/ Carol Allen

 

Name:

Carol Allen

Its:

Escrow Agent

 

--------------------------------------------------------------------------------

 


EXHIBIT A

 

DESCRIPTION(S) OF REAL PROPERTY

 

[See attached]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

EQUIPMENT SELLER MAY REMOVE FROM PROPERTY

 

All trade fixtures, equipment, furniture, cubicles and other personal property
used by Seller in the operation of Seller’s business, including, without
limitation, data networking equipment and telephone equipment and systems and
back-up generators, but excluding the Basic Building Systems used for the
Operation of the Property.  For these purposes the “Basic Building Systems”
shall mean all electrical, mechanical, outside telephone wiring, plumbing and
HVAC systems currently existing at the Real Property used for the Operation of
the Property.  The term “Operation of the Property” shall mean the provision of
electricity, lighting, fire and life safety (including alarm systems), heating,
cooling and ventilation (including boilers, chillers and cooling towers),
plumbing (including fire sprinklers, sinks, bathrooms and sanitary systems) and
elevators.  [Note: Notwithstanding the foregoing, the parties will negotiate and
agree in writing prior to the Approval Deadline, on the improvements, fixtures
and equipment Seller shall be permitted to leave in place at the Real Property
on the Seller Relocation Date]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

EXCLUDED PROPERTY

 

1.          All personal property outside of the buildings on the property
relating to the groundwater and soil remediation systems (including, without
limitation, the monitoring wells, remediation systems and related piping) to the
extent not owned by Seller.

 

2.          All trade fixtures, equipment and personal property Seller may
remove from the Real Property as set forth in Exhibit A-1 to the extent actually
removed by Seller on or before the later of the Closing Date, or, if applicable,
the Seller Relocation Date.

 

3.          Nitrogen plant owned by Air Products and leased by Seller which
shall be removed on or before the Seller Relocation Date.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

FIXTURES AND EQUIPMENT TO BE REMOVED FROM PROPERTY BY SELLER ON OR BEFORE
CLOSING

 

All trade fixtures, equipment and personal property Seller may remove from the
Real Property as set forth in Exhibit A-1 to the extent actually removed by
Seller on or before the later of the Closing Date, or, if applicable, the Seller
Relocation Date.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GRANT DEED

 

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:

 

                                                                
                                                                
                                                                

                                                                

 

 

Documentary Transfer Tax is not of public record and is shown on a separate
sheet attached to this deed.

 

GRANT DEED

 

FOR VALUE RECEIVED, AVIZA TECHNOLOGY, INC., a Delaware corporation (“Grantor”),
grants to [BUYER] (“Grantee”), all that certain real property (the “Property”)
situated in the City of Scotts Valley, County of Santa Cruz, State of
California, described on Schedule 1 attached hereto and by this reference
incorporated herein, together with all its right, title and interest in and to
all buildings and improvements located on the Property, subject to the Permitted
Exceptions listed on Schedule B attached hereto.

 

Grantor further grants to the Grantee all of the Grantor’s right, title and
interest in and to all easements, privileges and rights appurtenant to the
Property and pertaining to, held and enjoyed in connection therewith and all of
the Grantor’s right, title and interest in and to any land lying in the bed of
any street, alley, road or avenue to the mesne line thereof in front of, or
adjoining the Property.

 

IN WITNESS WHEREOF, the undersigned has executed this Grant Deed dated as of
                       , 200    .

 

 

AVIZA TECHNOLOGY, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Printed Name:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT OF SERVICE CONTRACTS,
WARRANTIES AND GUARANTIES
AND OTHER INTANGIBLE PROPERTY

 

THIS ASSIGNMENT is made and entered into as of this                  day of
                , 20    , by AVIZA TECHNOLOGY, INC., a Delaware corporation
(“Assignor”), to  [BUYER] (“Assignee”).

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is hereby
acknowledged, effective as of the Effective Date (as defined below), Assignor
hereby assigns and transfers unto Assignee all of its right, title, claim and
interest in and under (collectively, the Assets”):

 

(A)          all warranties and guaranties made by or received from any third
party with respect to any building, building component, structure, fixture,
machinery, equipment, or material situated on, contained in any building or
other improvement situated on, or comprising a part of any building or other
improvement situated on, any part of that certain real property described in
Exhibit A attached hereto including, without limitation, those warranties and
guaranties listed in Schedule 1 attached hereto (collectively, “Warranties”);

 

(B)           all of the Assumed Contracts (as defined in that certain Purchase
Agreement dated as of                     , 20    , between Assignor and
Assignee (or Assignee’s predecessor in interest) (the “Agreement”)), as listed
in Schedule 2 attached hereto; and

 

(C) any other Intangible Property (as defined in the Agreement).

 

ASSIGNOR AND ASSIGNEE FURTHER HEREBY AGREE AND COVENANT AS FOLLOWS:

 

                1.             In the event of any litigation between Assignor
and Assignee arising out of this Assignment, the losing party shall pay the
prevailing party’s costs and expenses of such litigation, including, without
limitation, attorneys’ fees and costs, court costs and expert witness fees and
costs.

 

                2.             This Assignment shall be binding on and inure to
the benefit of the parties hereto, their heirs, executors, administrators,
successors in interest and assigns.

 

                3.             This Assignment shall be governed by and
construed and in accordance with the laws of the State of California.

 

                4.             Assignor agrees to indemnify and hold Assignee
harmless from and against any and all losses, costs, liabilities, damages and
expenses, including, without limitation, reasonable attorneys’ fees, accruing
prior to the Effective Date and arising out of the Assumed Contracts.  Assignee
agrees to assume all of Assignor’s obligations under the Assumed Contracts
accruing from and after the Effective Date.  Assignee agrees to indemnify and
hold Assignor harmless from and against any and all losses, costs, liabilities,
damages and expenses including, without

 

 

--------------------------------------------------------------------------------


 

limitation, reasonable attorney’s fees, arising from any breach by Assignee or
its successors or assigns of any of obligations under the Assumed Contracts
accruing on or after the Effective Date.

 

                5.             Assignor agrees that it shall, at the request of
Assignee, from time to time, execute and deliver to Assignee all other and
further instruments necessary to vest in Assignee any of Seller’s right, title
and interest in or to any of the property assigned and conveyed hereunder,
including, without limitation, the obtaining of any required consents at
Assignor’s sole cost and expense.

 

                6.             Assignor does hereby represent to Assignee that
Assignor is the lawful owner of the Assets, that such Assets are free and clear
of all encumbrances, and that Assignor has good right to sell the same as
aforesaid and will warrant and defend the title thereto unto Assignee, its
successors and assigns, against the claims and demands of all persons
whomsoever.

 

                7.             For purposes of this Assignment, the “Effective
Date” shall be the date of the Closing (as defined in the Agreement).

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.

 

ASSIGNEE:

[BUYER] 

 

 

 

By:

 

 

Its:

 

 

 

 

 

ASSIGNOR:

AVIZA TECHNOLOGY, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A to Assignment of Service Contracts
Warranties and
Guaranties and Other Intangible Property

 

NONE

 

 

--------------------------------------------------------------------------------


 

Schedule 1 to Assignment of Service Contracts
Warranties and
Guaranties and Other Intangible Property

 

List of Warranties

 

NONE

 

 

--------------------------------------------------------------------------------


 

Schedule 2 to Assignment of Service Contracts
Warranties and
Guaranties and Other Intangible Property

 

List of Contracts

 

NONE

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ENVIRONMENTAL DOCUMENTS

 

See Lists attached

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT OF REMEDIATION AGREEMENT

 

THIS ASSIGNMENT OF REMEDIATION AGREEMENT (“Assignment”) shall be effective as of
                              , 2008 (the “Effective Date”) and is made by and
between AVIZA TECHNOLOGY, INC., a Delaware corporation (“Assignor”), and
                                              , a
                                     (“Assignee”).

 

This Assignment is made with reference to the following facts and circumstances:

 

1.             ARCADIS Geraghty & Miller (“ARCADIS”), a Delaware corporation,
Assignor (as successor by assignment from ASML US, Inc., formerly known as
Silicon Valley Group, Inc.) and WJ Communications, Inc.  (formerly known as
Watkins-Johnson Company, referred to herein as “WJ”), entered that certain
Guaranteed Fixed Price Remediation Agreement dated as of July 6, 1999
(“Remediation Agreement”), whereby ARCADIS agreed to assume responsibility for
satisfying the terms of a Consent Decree by and between the United States
Environmental Protection Agency and WJ filed July 16, 1991 in Civil Action
No. C91-20423 United States v. Watkins-Johnson Company on the terms and
conditions of the Remediation Agreement for the benefit of WJ and Assignor.

 

2.             Assignor desires to assign to Assignee all of Assignor’s right,
title and interest in, under and to the Remediation Agreement, and Assignee
desires to accept such assignment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:

 

(a)           Assignment:  Assignor hereby assigns, transfers and conveys to
Assignee, and Assignee hereby accepts, as of the Effective Date, all of
Assignor’s right, title and interest in, under and to the Remediation
Agreement.  Also effective as of the Effective Date, Assignee accepts this
assignment and assumes and agrees to keep, perform and fulfill, as a direct
obligation to WJ and ARCADIS and for the benefit of Assignor, all of the terms,
covenants, conditions and obligations required to be kept, performed and
fulfilled by Assignor under the Remediation Agreement from and after the
Effective Date.

 

                (b)           Miscellaneous:  Assignor and Assignee shall
execute and deliver such additional documents and take such additional actions
as either may reasonably request to carry out the purposes of this Assignment. 
This Assignment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors and assigns.  If either
party brings an action or legal proceeding with respect to this Assignment, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs.  All captions contained in this Assignment are for convenience of
reference only and shall not affect the construction of this Assignment.  This
Assignment may be executed in one or more counterparts, each of which shall be
an original, but all of which, taken together, shall constitute one and the same
Assignment.  If any one or more of the provisions of this Assignment shall be
invalid, illegal or unenforceable in

 

 

--------------------------------------------------------------------------------


 

any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.  This Assignment shall be governed by the laws of California without
reference to conflicts of laws principles.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
intending it to be effective as of the Effective Date.

 

ASSIGNOR:

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SELLER LEASE

 

 

--------------------------------------------------------------------------------


FORM OF LEASE

 

SUMMARY OF TERMS OF

LEASE AGREEMENT

 

Landlord:

 

FPA Kings Village Associates, LLC, a Delaware limited liability company

 

 

 

Tenant:

 

Aviza Technology, Inc. a Delaware corporation

 

 

 

Leased Premises:

 

440 Kings Village Road, Scott’s Valley, California

 

 

 

Condition:

 

As-Is - broom clean condition

 

 

 

Use:

 

Nine Building Technology Campus

 

 

 

Lease Term:

 

One (1) year with two (2) six (6) month options to extend, provided (i) that
with respect to “Building 2”, the Lease Term shall be as provided in Section 4.3
below, and (ii) Tenant shall have the right to terminate this Lease during the
first (1st) year on ninety (90) days advance written notice delivered to
Landlord no earlier than the end of the third (3rd) full calendar month of the
Lease Term.

 

 

 

Commencement

 

 

Date:

 

Close of Escrow under that certain Purchase and Sale Agreement between Landlord
and Tenant

 

 

 

Base Rent:

 

$106,767 per month for the Term with a 3.5% increase for each option extended.

 

 

 

Taxes:

 

Tenant shall pay all real estate taxes, personal property taxes, if any, and all
taxes and license fees assessed due to the occupancy or use of the Leased
Premises by Tenant

 

 

 

Repairs &

 

 

Maintenance:

 

Tenant shall be responsible for repairs and maintenance as more specifically set
forth in the Lease

 

 

 

Alterations:

 

Tenant shall have the right to remodel and alter the premises as Tenant deems
necessary and as more specifically set forth in the Lease and with Landlord’s
prior written consent

 

 

 

Insurance:

 

Tenant shall maintain General Liability Coverage and Fire Insurance consistent
with Tenant’s historical practices

 

 

 

Utilities:

 

Tenant shall pay all utilities.

 

 

 

Late Charges:

 

5% of monthly rent after 10 days plus interest at 10% after 10 days.

 

i

--------------------------------------------------------------------------------


 

Notice:

 

Tenant:

 

 

 

 

 

 

 

 

 

Landlord:

 

FPA Kings Village Associates, LLC

 

 

 

 

4665 MacArthur Court, Suite 200

 

 

 

 

Newport Beach, CA 92660

 

Address for Payment of Rent:

 

 

 

 

 

 

 

FPA Kings Village Associates, LLC

 

 

 

 

P.O. Box 1410

 

 

 

 

Suisun City, CA 94585

 

 

 

 

 

 

 

Holding

 

 

 

 

 Over:

 

Month-to-month and subject to all other terms of Article 28 of the Lease.

 

ii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

                This Lease Agreement (“Lease”) is entered into as of
                              , 2008 (the “Commencement Date”) between FPA KINGS
VILLAGE ASSOCIATES, LLC, a Delaware limited liability company (“Landlord”) and
AVIZA TECHNOLOGY, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

                A.            Landlord is the owner of certain Leased Premises
and all improvements thereon located at 440 Kings Village Road, Scott’s Valley,
California (the “Leased Premises”).

 

                B.            The Leased Premises are improved with structures
and facilities, landscaping and a parking area that comprise a  nine building
technology campus;

 

                C.            Tenant desires to lease the Leased Premises from
Landlord and Landlord desires to lease the Leased Premised to Tenant on the
terms and conditions set forth herein.

 

                NOW, THEREFORE, Landlord and Tenant agree as follows:

 

ARTICLE 1 — DEFINITIONS

 

                As used in this Lease, the following terms shall have the
following meanings:

 

1.1           “Alterations” is defined in Section 11.1.

 

1.2           “Rent” is defined in Article 5.

 

1.3           Intentionally left blank.

 

1.4           “Commencement Date” is defined in Section 4.1.

 

1.5           “Environmental Laws” means all federal, state, local, or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, or
requirements of any government authority regulating, relating to, or imposing
liability or standards of conduct concerning any Hazardous Substance (as later
defined), or pertaining to occupational health or industrial hygiene (and only
to the extent that the occupational health or industrial hygiene laws,
ordinances, or regulations relate to Hazardous Substances on, under, or about
the Leased Premises), occupational or environmental conditions on, under, or
about the Leased Premises, as now or may at any later time be in effect,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”) [42 USCS §§ 9601 et seq.]; the
Resource Conservation and Recovery Act of 1976 (“RCRA”) [42 USCS §§ 6901 et
seq.]; the Clean Water Act, also known as the Federal Water Pollution Control
Act (“FWPCA”) [33 USCS §§ 1251 et seq.]; the Toxic Substances Control Act
(“TSCA”) [15 USCS §§ 2601 et seq.]; the Hazardous Materials Transportation Act
(“HMTA”) [49 USCS §§ 1801 et seq.]; the Insecticide, Fungicide, Rodenticide Act
[7 USCS §§ 136 et seq.]; the Superfund Amendments and Reauthorization Act [42
USCS §§ 9601 et seq.]; the Clean Air Act [42 USCS

 

1

--------------------------------------------------------------------------------


 

§§ 7401 et seq.]; the Safe Drinking Water Act [42 USCS §§ 300f et seq.]; the
Solid Waste Disposal Act[42 USCS §§ 6901 et seq.]; the Surface Mining Control
and Reclamation Act [30 USCS §§ 1201 et seq.]; the Emergency Planning and
Community Right to Know Act [42 USCS §§ 11001 et seq.]; the Occupational Safety
and Health Act [29 USCS §§ 655 and 657]; the California Underground Storage of
Hazardous Substances Act [H & S C §§ 25280 et seq.]; the California Hazardous
Substances Account Act [H & S C §§ 25300 et seq.]; the California Hazardous
Waste Control Act [H & S C §§ 25100 et seq.]; the California Safe Drinking Water
and Toxic Enforcement Act [H & S C §§ 24249.5 et seq.]; the Porter-Cologne Water
Quality Act [Wat C §§ 13000 et seq.] together with any amendments of or
regulations promulgated under the statutes cited above and any other federal,
state, or local law, statute, ordinance, or regulation now in effect or later
enacted that pertains to occupational health or industrial hygiene, and only to
the extent that the occupational health or industrial hygiene laws, ordinances,
or regulations relate to Hazardous Substances on, under, or about the Leased
Premises, or the regulation or protection of the environment, including ambient
air, soil, soil vapor, groundwater, surface water, or land use.

 

1.6           “Hazardous Substances” includes without limitation:

 

1.6.1        Those substances included within the definitions of “hazardous
substance,” “hazardous waste,” “hazardous material,” “toxic substance,” “solid
waste,” or “pollutant or contaminant” in CERCLA, RCRA, TSCA, HMTA, or under any
other Environmental Law;

 

1.6.2        Those substances listed in the United States Department of
Transportation (DOT) Table [49 CFR 172.101], or by the Environmental Protection
Agency (EPA), or any successor agency, as hazardous substances [40 CFR
Part 302];

 

1.6.3        Other substances, materials, and wastes that are or become
regulated or classified as hazardous or toxic under federal, state, or local
laws or regulations; and

 

1.6.4        Any material, waste, or substance that is (i) a petroleum or
refined petroleum product, (ii) asbestos, (iii) polychlorinated biphenyl,
(iv) designated as a hazardous substance pursuant to 33 USCS § 1321 or listed
pursuant to 33 USCS § 1317, (v) a flammable explosive, or (vi) a radioactive
material.

 

1.7           “Term” is defined in Section 4.1.

 

1.8           “Law” shall mean any constitution, statute, ordinance, regulation,
rule, judicial decision, administrative order, or other requirement of any
governmental entity.

 

1.9           “Leased Premises” is defined in Recital A.

 

1.10         “Trade Fixtures” is defined in Section 12.1.

 

1.11         “Business” is defined in Recital D.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2 — LEASE OF LEASED PREMISES

 

                2.1           Landlord leases to Tenant and Tenant leases from
Landlord the Leased Premises for the term, at the rental, and upon all other
terms, covenants, and conditions in this Lease.

 

                2.2           This Lease confers no rights either to the
subsurface of the land beneath the building or to any oil, gas, minerals or
other hydrocarbon substances below the ground level of the Leased Premises.

 

ARTICLE 3 — USE OF LEASED PREMISES

 

                3.1           The Leased Premises shall be used for all purposes
previously utilized by Tenant as the prior owner including a research campus and
manufacturing facility for semiconductor products including office use, storage,
warehouse and distribution and other legal uses related thereto.  Tenant may not
use the Leased Premises for other purposes without the prior written approval of
Landlord which shall not be unreasonably withheld.

 

                3.2           Tenant shall not do or permit any act that
(i) causes any structural damage to the Leased Premises, or (ii) causes damage
to any part of the Leased Premises, except for ordinary wear and tear and to the
extent reasonably necessary for the installation of Trade Fixtures, equipment,
machinery, or the construction of alterations as permitted under this Lease or
as approved in writing in advance by Landlord, such approval not to be
unreasonably withheld or delayed.

 

                3.3           Tenant shall not operate or permit the operation
of any equipment or machinery on the Leased Premises that could (i) materially
damage the Leased Premises, (ii) impair the efficient operation of the Leased
Premises’ heating, ventilation, or air conditioning system, (iii) block or
otherwise impede the operation of the Leased Premises’ sprinkler system,
(iv) overload or otherwise place an undue strain on the Leased Premises’
electrical and mechanical systems, or (v) damage, overload, or corrode the
Leased Premises’ sanitary sewer system.

 

                3.4           Tenant shall not install or attach anything in the
Leased Premises in excess of the load limits established for the Leased
Premises.  Tenant shall contain and dispose of all dust, fumes, or waste
products generated by Tenant’s use of the Leased Premises so as to avoid
(i) unreasonable fire or health hazards, (ii) damage to the Leased Premises, or
(iii) any violation of any Law.

 

                3.5           Tenant shall not commit any waste in or around the
Leased Premises and shall keep the Leased Premises in as neat, clean, attractive
and orderly a condition as on the Commencement Date, reasonable wear and tear
excepted.

 

                3.6           Tenant shall use the Leased Premises in compliance
with all-applicable Laws, recorded covenants and restrictions, and requirements
of any fire insurance underwriters or rating bureaus, now or later in effect.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 4 — LEASE TERM

 

4.1           Term. The term of this Lease shall be for one (1) year commencing
on the Commencement Date, and ending one (1) year thereafter unless sooner
terminated pursuant to the terms of this Lease, except as extended pursuant to
Sections 4.2 and 4.3 below, and provided that Tenant shall have the right to
terminate this Lease during the first (1st) year of the Lease Term on ninety
(90) days advance written notice delivered to Landlord no earlier than the end
of the third (3rd) full calendar month of the Lease Term.

 

4.2           Option Term. Landlord hereby grants the Tenant, two (2) options to
extend the Lease Term for the entire Leased Premises by a period of six
(6) months each (each an “Option Term”).  Such options shall be exercisable only
by written notice delivered by Tenant to Landlord as provided below, provided
that, as of the date of delivery of such notice, (i) Tenant is not then in
default under this Lease (beyond any applicable notice and cure periods), and 
(ii) Tenant has not been in default under this Lease (beyond any applicable
notice and cure periods) more than once during the prior twelve (12) month
period.  Upon the proper exercise of the applicable option to extend, then the
Lease Term, as it applies to the entire Leased Premises, shall be extended for a
period of six (6) months.  The rights contained in this Section 4.2 shall only
be exercised by the Tenant (and not any other assignee, sublessee or other
transferee of the Tenant’s interest in this Lease) if Tenant is in occupancy of
the entire Leased Premises.   The Rent during either Option Term shall be 3.5%
greater than the immediately preceding Term.

 

4.3           Building 2 Option.  Tenant shall have the right to lease Building
2 on the Premises comprising 1500 square feet of space (which square footage
Landlord and Tenant agree is accurate regardless of any measurement to the
contrary) for a term of five (5) years commencing on the expiration of the first
anniversary of the Commencement Date, at a rental rate of $.75 per square foot
plus [operating expenses] [Note: can either be gross rent with all costs
included except utilities which are separately metered, or can be done as a
operating expense pass through.  Given the size of the space, we would recommend
a gross rent for sake of simplicity] (“Building 2 Option”).  The Building 2
Option shall be upon the same terms and conditions as this Lease subject to such
reasonable changes as are agreed to by Landlord and Tenant to address the
conversion of the Premises to multi-tenant use.

 

ARTICLE 5 — RENT

 

5.1           Commencing on the first day of the first calendar month after the
Commencement Date and continuing thereafter on the like day of each successive
month for twelve (12) consecutive months, Tenant shall pay to Landlord, in
advance, and without offset (except as specifically set forth in Article 21
below), deduction, prior notice or demand, rent (“Rent”), initially at the Base
Rent shown in the Summary of Terms of this Lease, per month in advance on the
first day of each month.  Rent shall be payable in lawful money of the United
States to Landlord at the address stated in this Lease or to any other address
that Landlord may designate from time to time.  Any amount of Rent due for any
period less than a full calendar month shall be a prorated amount.

 

4

--------------------------------------------------------------------------------

 


 

ARTICLE 6 — TAXES AND ASSESSMENTS

 

                6.1           Tenant shall pay all real property taxes and all
other taxes, permit, inspection, and license fees, and other public charges of
whatever nature that are assessed against the Leased Premises and/or arise
because of the occupancy, use, or possession of the Leased Premises (including,
but not limited to, taxes on personal property, whether of Landlord or Tenant),
subsequent to the commencement of the Term of this Lease, and all installments
that are due during the Term of this Lease.  Tenant shall pay all such taxes
before the last day on which payment may be made without penalty or interest.

 

                6.2           Landlord agrees to give to Tenant at least thirty
(30) calendar days prior to their coming due, all bills received by Landlord for
taxes, assessments, and public charges payable by Tenant.

 

                6.3           All property taxes levied on the Leased Premises
for the tax year in which the Commencement Date falls shall be appropriately
prorated between Landlord and Tenant, so that Tenant’s share will reflect the
portion of that tax year in which Tenant has possession of the Leased Premises
under this Lease.  Taxes levied on the Leased Premises for the tax year in which
the Termination Date occurs shall be similarly prorated between Landlord and
Tenant to reflect the period of Tenant’s possession of the Leased Premises
during that tax year.  Tenant shall pay Tenant’s share of those taxes to
Landlord directly, and that payment shall constitute full performance under this
Lease with respect to this tax liability.

 

                6.4           Tenant shall not be required to pay, discharge, or
remove any tax (including penalties and interest), assessment, tax lien,
forfeiture, or other imposition or charge against the Leased Premises or any
part of the Leased Premises or any improvements required by this Lease to be
paid by Tenant, so long as Tenant diligently and in good faith contests the
validity or the legality of the assessment, levy, or charge by appropriate legal
proceedings, which should prevent the collection of the tax, assessment,
imposition, or charge contested; provided however, that Tenant, prior to the
date that the tax, assessment, imposition, or charge is due and payable, shall
either have paid it to Landlord under protest or shall have, (i) in the case of
real estate taxes, posted a bond with Landlord sufficient to cover the amount of
the taxes and penalties and interest and, (ii) in the case of taxes other than
real estate taxes, given to Landlord a letter executed by an officer of Tenant
assuring Landlord that the tax, assessment, imposition, or charge will be paid
when and to the extent that the legal proceedings conclude in a final
determination that the tax, assessment, imposition, or charge is valid, legal
and owing.  Upon such final determination, Tenant agrees to immediately pay the
contested tax, assessment, imposition, or charge, together with all interest and
penalties, if any, and remove and discharge any lien or forfeiture arising from
the prior nonpayment.  Any proceedings for contesting the validity, legality, or
amount of any tax, assessment, imposition, or charge, or to recover any tax,
assessment, imposition, or charge paid by Tenant, may be brought by Tenant in
the name of Landlord or in the name of Tenant, or both, as Tenant deems
advisable.  Landlord agrees that Landlord will, upon the reasonable request of
Tenant, execute or join in the execution of any instrument or document necessary
in connection with any proceeding.  However, if Tenant brings any proceedings,
Tenant agrees to indemnify Landlord for all losses, costs, or expenses that may
be imposed on Landlord in connection with the proceeding.  Tenant’s right to
contest taxes as provided in this

 

5

--------------------------------------------------------------------------------


 

Lease shall not extend beyond the point where Landlord’s title to the Leased
Premises could be lost.  In any event, Tenant shall notify Landlord in advance
of any tax contest proceedings that Tenant intends to initiate, and shall then
inform Landlord of all significant developments in the proceedings as they may
occur.

 

                6.5           If Tenant has not paid any tax, assessment, or
public charge required by this Lease to be paid by Tenant before its
delinquency, or if a tax, assessment, or public charge is contested by Tenant
and that tax, assessment, or public charge has not been paid within five
(5) days after a final determination of the validity, legality, or amount of the
tax, assessment or public charge, then Landlord may, but shall not be required
to, pay and discharge the tax, assessment, or public charge.  If a tax,
assessment, or public charge, including penalties and interest, are paid by
Landlord, the amount of that payment shall be due and payable to Landlord by
Tenant with the next succeeding rental installment, and shall bear interest at
the rate of ten percent (10%) per annum from the date of the payment by Landlord
until repayment by Tenant.

 

                6.6           The covenants and agreements to pay taxes by
Tenant in this Article 6 shall not be deemed to include the payment of any
inheritance, estate, succession, transfer, gift, franchise, corporation, income,
or profit tax, or capital levy that is or may be imposed on Landlord, or any
increase in real property tax that results from a reassessment of the Leased
Premises resulting from the sale or transfer of any interest in the Leased
Premises within three (3) years after the Commencement Date.  If any excepted
taxes become a lien against the Leased Premises, Landlord agrees to pay and
discharge them before foreclosure of the lien or to take the steps analogous to
those permitted to Tenant under Section 6.4 to contest the taxes, so long as the
steps sufficiently protect Tenant’s quiet enjoyment of the Leased Premises.  If
Landlord fails to pay and discharge those taxes prior to the institution of
proceedings to foreclose the lien, Tenant, at Tenant’s sole option, may advance
the funds required to pay and discharge the taxes, together with all penalties
and interest, in which event the amount of funds so advanced shall be
immediately due and payable from Landlord to Tenant and shall bear interest at
the rate of ten percent (10%) per annum from the date of payment by Tenant,
until repaid.  Alternatively, Tenant may apply the amount advanced to the
payment of the next succeeding rental installment or installments otherwise
payable to Landlord until the advance, with interest, has been repaid to Tenant;
provided, however, that the rights of Tenant under this Section 6.7 shall be
limited to those instances where the foreclosure or other enforcement of the
lien may disturb Tenant’s possession and peaceful enjoyment of the Leased
Premises.

 

ARTICLE 7 — SECURITY DEPOSIT

 

                7.1           Upon the Commencement Date, Tenant shall provide
Landlord with a security deposit in an amount equal to the first month’s base
rent which Landlord shall retain throughout the Term of this Lease.  If Tenant
fails to pay Base Rent or other charges due hereunder or otherwise defaults with
respect to any provision of this Lease, then Landlord may draw upon, use, apply
or retain all or any portion of the security deposit for the payment of any Base
Rent or other charge in default, for the payment of any other sum which Landlord
has become obligated to pay by reason of Tenant’s default, or to compensate
Landlord for any loss or damage which Landlord has suffered thereby.  If
Landlord so uses or applies all or any portion of the security deposit, then
Tenant, within ten (10) days after demand therefor, shall deposit cash with

 

6

--------------------------------------------------------------------------------


 

Landlord in the amount required to restore the security deposit to the full
amount stated above.  Upon the expiration of this Lease, Landlord shall return
to Tenant so much of the security deposit as has not been applied by Landlord
pursuant to this paragraph, or which is not otherwise required to cure Tenant’s
defaults.

 

ARTICLE 8 — DELIVERY OF POSSESSION

 

                Landlord shall deliver possession of the Leased Premises to
Tenant on the Commencement Date in “broom clean” condition, free of all debris,
materials and equipment (other than equipment and other assets, if any, which
have concurrently been acquired by Tenant or which were on the Leases Premises
and previously used by Tenant).  Landlord and Tenant shall, prior to
Commencement Date, perform a walk-through of the Leased Premises.  Tenant
accepts  possession of the Leased Premises in its then existing condition,
“AS-IS”, including all patent and latent defects and subject to all applicable
Laws governing and regulating the use of the Leased Premises, and any recorded
covenants or restrictions.

 

ARTICLE 9 — HAZARDOUS SUBSTANCES

 

                9.1           Tenant agrees that any and all handling,
transportation, storage, treatment, disposal, or use of Hazardous Substances by
Tenant, Tenant’s employees, agents, customers and vendors in or about the Leased
Premises (“Tenant’s Hazardous Substances”) shall strictly comply with all
applicable Environmental Laws.

 

                9.2           Tenant agrees to indemnify, defend and hold
Landlord harmless from any liabilities, losses, claims, damages, penalties,
fines, attorney fees, expert fees, court costs, remediation costs, investigation
costs, or other expenses resulting from or arising out of the use, storage,
treatment, transportation, release, or disposal of Tenant’s Hazardous Substances
on or about the Leased Premises.

 

                9.3           If any Tenant Hazardous Substances result in the
contamination or deterioration of the Leased Premises or any water or soil
beneath the Leased Premises, Tenant shall promptly take all action necessary to
investigate and remedy that contamination.

 

                9.4           Landlord and Tenant each agree to promptly notify
the other of any communication received from any governmental entity concerning
Hazardous Substances or the violation of Environmental Laws that relate to the
Leased Premises.

 

                9.5           Tenant shall not allow to be used and shall not
use, handle, store, transport, generate, release, or dispose of any Hazardous
Substances on, under, or about the Leased Premises, except that Tenant may use
or allow to be used:  (i) small quantities of common chemicals such as
adhesives, lubricants, cleaning fluids and normal office supplies in order to
conduct business at the Leased Premises and (ii) other Hazardous Substances that
are necessary for the operation of Tenant’s Business.  At any time during the
term of this Lease, Tenant shall, within ten (10) days after written request
from Landlord, disclose in writing all Hazardous Substances that are being used
by Tenant on the Leased Premises, the nature of the use, and the manner of
storage and disposal.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 10 — REPAIRS AND MAINTENANCE

 

                Tenant shall, at Tenant’s sole cost and expense, keep and
maintain the roof, foundation, heating, ventilation and air condition system,
on-site parking area, landscaping and interior and exterior of the
building(s) on the Leased Premises in as good a condition and repair as on the
Commencement Date and to deliver to Landlord physical possession of the Leased
Premises at the end of the Term and any extensions thereof in such condition,
reasonable wear and tear and loss by fire (not covered by insurance) or other
casualty or by earthquake or other act of God excepted.  Landlord and Tenant
hereby agree that Exhibit A attached hereto is an accurate reflection of the
condition of the Leased Premises on the Commencement Date and that in no event
shall Tenant be required to return the Leased Premises to Landlord at the end of
the Lease Term in a condition better than that described on such Exhibit A. 
Notwithstanding anything to the contrary in this Lease, in no event shall
Tenant’s obligations under this Lease require Tenant to perform any repair or
replacement of any item that could be amortized as a capital expense under
Generally Accepted Accounting Principles.  In the event such repair or
replacement arises, and such repair or replacement, if not performed, would
materially interfere with Tenant’s occupancy or use of the Leased Premises,
Landlord shall perform such repair or replacement at Landlord’s sole cost and
expense and Tenant shall reimburse Landlord each year of the Lease Term for one
(1) year of the amortized cost of such repair or replacement, Landlord applying
a commercially reasonable interest rate for such amortization (provided that
Tenant shall only pay a pro rata share of its amortized share during the term of
the Building 2 Lease extension based on the square footage the Building 2
premises bears to the entire Leased Premises as measured on the Commencement
Date).

 

ARTICLE 11 — ALTERATIONS

 

                11.1         Provided that Tenant first obtains Landlord’s
written consent, which shall not be unreasonably withheld, Tenant may make
alterations, improvements, or additions or otherwise alter the Leased Premises
(“Alterations”) which Tenant deems reasonable and prudent in Tenant’s operation
of the Leased Premises. Tenant shall provide Landlord with copies of all plans
and specifications relating to the Alterations which shall be constructed
substantially in compliance with the plans and specifications and by a licensed
contractor in accordance with all applicable Laws.   Notwithstanding the
foregoing, Tenant shall be permitted without Landlord’s consent, but upon prior
notice to Landlord, to continue to install and remove equipment, including,
without limitation, facilitizing the clean room by adding or removing such
penetrations as may be necessary, consistent with the normal course of
operations of Tenant’s use of the Leased Premises to date.

 

                11.2         Tenant shall not commence construction of any
Alterations until all required governmental approvals and permits have been
obtained,

 

                11.3         Tenant shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished in connection with the
Alterations that are or may become mechanics’ or materialmen’s liens against the
Leased Premises or the Leased Premises or any interest in them. Tenant shall
have the right to, in good faith, contest the validity of any lien, claim, or
demand, provided that Tenant shall, at Tenant’s sole expense, defend Landlord
against the lien, claim, or

 

8

--------------------------------------------------------------------------------


 

demand, and, upon the request of Landlord, Tenant shall furnish to Landlord a
surety bond in an amount equal to the contested lien, claim, or demand
indemnifying Landlord against liability and holding the Leased Premises free
from the effect of the lien, claim, or demand.  In addition, Landlord may
require Tenant to pay Landlord’s attorney fees and costs in connection with the
defense of any lien, claim, or demand.  Tenant shall pay and satisfy any adverse
judgment that may be rendered to enforce the lien, claim, or demand against the
Landlord or the Leased Premises.

 

                11.4         Any Alterations made shall remain on and be
surrendered with the Leased Premises upon expiration or termination of the Term.

 

                11.5         Tenant shall make any alteration, addition, or
change of any sort to the Leased Premises that is required by any Law because
of:

 

                                11.5.1      Tenant’s particular use or change of
use of the Leased Premises;

 

                                11.5.2      Tenant’s application for any permit
or governmental approval; or

 

                                11.5.3      Tenant’s construction or
installation of any Alterations.

 

Except for the foregoing matters in Section 11.5, Tenant shall not be required
to make any alteration, addition, or change of any sort to the Leased Premises
that is required by any Law, which obligations shall be the responsibility of
Landlord.

 

ARTICLE 12 — TRADE FIXTURES

 

                12.1         Without the need for Landlord’s prior consent,
Tenant shall have the right, at any time and from time to time during the Term
and any renewal or extension, at Tenant’s sole cost and expense, to install and
affix in, to, or on the Leased Premises items for use in Tenant’s trade or
business that Tenant, in Tenant’s sole discretion, deems advisable
(collectively, “Trade Fixtures”).  Trade Fixtures or any other equipment
installed in the Leased Premises by Tenant shall remain the property of Tenant
and may be removed at the expiration of the Term or any extension, provided that
any damage to the Leased Premises caused by the removal of Trade Fixtures or
equipment shall be repaired by Tenant.

 

                12.2         Tenant’s obligations with respect to the removal or
abandonment of Trade Fixtures and other property, and restoration requirements
are subject to the terms of that certain Purchase Agreement and Joint and Mutual
Escrow Instructions, Scotts Valley, California dated as of           , 2008
(“Purchase Agreement”), and in the event of any conflict between the terms and
conditions of that Purchase Agreement and this Lease, the terms and conditions
of the Purchase Agreement shall prevail..

 

ARTICLE 13 — INSURANCE

 

                13.1         Tenant shall, at Tenant’s expense, obtain and keep
in force during the term of this Lease:

 

9

--------------------------------------------------------------------------------


 

                                13.1.1      Commercial general liability
insurance (sometimes referred to as broad form comprehensive general liability
insurance), including property damage, against liability for bodily injury,
personal injury, death, and damage to property occurring on the Leased Premises
with liability limits and property damage in commercially reasonable amounts and
consistent with Tenant’s historical practice; and

 

                                13.1.2      Standard fire and “all risk”
property damage insurance, with business interruption with extra expense,
vandalism and malicious mischief endorsements, insuring all of Tenant’s personal
property, equipment and Trade Fixtures located on the Leased Premises, as well
as the Building and other improvements and the Leased Premises for a percentage
of their full replacement value that is commercially reasonable and consistent
with Tenant’s historical practice.

 

                13.2         Each policy of insurance required to be carried by
Tenant pursuant to Section 13.1 shall:

 

                                13.2.1      Name Landlord as an additional
insured;

 

                                13.2.2      Intentionally omitted.

 

                                13.2.3      Provide that the policy shall not be
subject to cancellation, lapse, or change, except after at least thirty (30)
days’ prior written notice to Landlord.

 

                If Tenant has in full force a blanket policy of liability
insurance with the same coverage for the Leased Premises as described in
Section 13.1 that protects against those items described therein, that blanket
insurance shall satisfy the requirements of Section 13.1, provided that the
blanket policy specifically states the address of the Leased Premises as being
covered and the requirements of this Section 13.2 are satisfied.  A copy of each
policy evidencing the insurance required to be carried by Tenant pursuant to
Sections 13.1 and 13.2 or a certificate of the insurer, certifying that the
policy has been issued, which provides the coverage required by Sections 13.1
and 13.2 and which contains the specified provisions, shall be delivered to
Landlord within thirty (30) days after the Commencement Date.

 

                13.3         Notwithstanding anything to the contrary in this
Lease, Tenant and Landlord each release the other and waive the entire right of
recovery against the other for any damage or liability arising out of or
incident to the perils insured against, up to the extent of such insurance,
whether due to the negligence of Landlord, Tenant, or their respective
employees, agents, contractors, and invitees.  Prior to obtaining the required
policies of insurance, Tenant and Landlord shall notify their respective
insurance carriers that the previous waiver of subrogation is in this Lease.

 

ARTICLE 14 — DAMAGE AND DESTRUCTION

 

                14.1         If building or other improvements constructed on
the Leased Premises are damaged or destroyed, whether partially or entirely, by
any cause. Tenant, at Tenant’s own cost and expense, but only to the extent that
Tenant has received the proceeds of insurance for such purpose, shall either
(i) repair, restore or reconstruct the damaged or destroyed building and other

 

10

--------------------------------------------------------------------------------


 

improvements so that the condition and quality of the new building and other
improvements shall be as near as reasonably possible to the condition and
quality immediately prior to the damage or destruction, or (ii) have the right
to terminate this Lease upon the date of damage or destruction by written notice
delivered to Landlord no later than thirty (30) days following the date of such
damage or destruction, provided that Tenant shall assign to Landlord all
insurance proceeds associated with such damage or destruction that relate to the
buildings and other improvements that are not associated with Tenant’s business
at the Leased Premises (as opposed to the operation of the building in
general).  Except as set forth in the preceding sentence, Damage to or
destruction of any portion of any building, fixtures or other improvements on
the Leased Premises by fire, the elements or any other cause shall not terminate
this Lease or entitle Tenant to surrender the Leased Premises or otherwise
affect the respective obligations of the parties, any present or future law to
the contrary notwithstanding.

 

                14.2         If the Leased Premises are damaged or destroyed in
whole or in part, Tenant shall proceed with due diligence to have plans and
specifications prepared and obtain approval by Landlord, which approval shall
not be unreasonably withheld, to commence rebuilding, reconstruction or
restoration as promptly as possible after the occurrence of the event causing
the damage or destruction, and thereafter to diligently complete the work.  If
Tenant does not proceed with due diligence and does not diligently finish the
work, Landlord or any beneficiary under any deed of trust covering the Leased
Premises, if permitted by the deed of trust, may, but shall not be obligated to,
enter the Leased Premises and do whatever may be necessary for the rebuilding,
reconstruction, repair or restoration of any building or improvements damaged or
destroyed.

 

ARTICLE 15 — CONDEMNATION

 

If any part of the Leased Premises is condemned or otherwise taken under the
power of eminent domain or conveyed in lieu of condemnation, and the
condemnation or taking materially and adversely affects Tenant’s occupancy of
the Leased Premises, Tenant shall have the right to terminate this Lease.  If
any part of the Leased Premises is condemned or taken and that materially and
adversely affects the normal operation of the Leased Premises, Landlord, at
Landlord’s option, may terminate this Lease.  In either event, any award that
may be paid in connection with any condemnation or taking shall be shared by
Landlord and Tenant pursuant to applicable law.  If a part of the Leased
Premises is condemned or taken, and neither party elects to terminate this
Lease, but the Leased Premises have been damaged as a consequence, Landlord
shall not be required to repair or restore any damage to the Leased Premises,
provided that the Rent for the remainder of the term of this Lease shall be
proportionately reduced, based on the degree of interference with Tenant’s use
of the Leased Premises.  If the Leased Premises is temporarily condemned or
taken, this Lease shall be unaffected, and Tenant shall continue to pay all rent
payable under this Lease; provided, however, that in such case, Tenant shall be
entitled to receive that portion of any award that represents compensation for
the use or occupancy of the Leased Premises.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 16 — UTILITIES

 

                Tenant shall promptly pay, as they become due, all charges for
water, gas, electricity, telephone, sewer service, waste pick-up, and any other
utilities or services furnished directly to or used by Tenant on or about the
Leased Premises, including but not limited to any connection or hook-up fees and
any penalties for discontinued or interrupted service.

 

ARTICLE 17 — ASSIGNMENT AND SUBLETTING; RIGHT OF FIRST OFFER

 

                17.1         Tenant may not assign this Lease or sublet all or
any part of the Leased Premises without Landlord’s prior written consent which
shall not be unreasonably withheld.  Landlord’s decision to approve or
disapprove any requested assignment shall be made by providing Tenant with
written notice no later than fourteen (14) calendar days after receipt of
written notice from Tenant requesting approval.  Landlord’s failure to provide
written notice of disapproval within such fourteen (14) day period shall be
deemed an approval.   An assignment by Tenant shall release Tenant from all
further duties or liabilities to Landlord under the Lease and Landlord shall
execute and deliver to Tenant an instrument releasing Tenant from all further
duties or liabilities under this Lease.  Landlord shall also refund Tenant’s
Security Deposit.

 

ARTICLE 18 — INDEMNITY

 

                18.1         Tenant agrees to indemnify, defend, and hold
Landlord, and Landlord’s employees, agents and contractors harmless from all
liability, penalties, losses, damages, costs, expenses, causes of action,
claims, or judgments arising by reason of any death, bodily injury, personal
injury, or property damage resulting from any cause occurring in or about or
resulting from an occurrence in or about the Leased Premises during the Term,
excepting therefrom any occurrence resulting from the negligence or willful
misconduct of Landlord, Landlord’s agents or employees.

 

                18.2         Landlord agrees to indemnify, defend, and hold
Tenant and Tenant’s employees, agents and contractors harmless from all
liability, penalties, losses, damages, costs, expenses, causes of action, claims
or judgments arising by reason of any death, bodily injury, personal injury, or
property damage resulting from the negligence or willful misconduct of Landlord
or Landlord’s agents, employees, and contractors, wherever it occurs.  The
provisions of this Section 18.2 shall survive the expiration or sooner
termination of this Lease.

 

ARTICLE 19 — DEFAULT

 

                Each of the following shall constitute an event of default under
this Lease (each, an “Event of Default”):

 

                19.1         Failure to pay rent or any amounts due under this
Lease within five (5) days following receipt by Tenant of written notice from
Landlord that such amount is due;

 

                19.2         Tenant’s failure to perform any of the covenants,
conditions, or provisions of this Lease to be performed by Tenant where such
failure continues for a period of thirty (30) days.  However, if the nature of
Tenant’s failure reasonably requires more than thirty (30) days to cure,

 

12

--------------------------------------------------------------------------------


 

Tenant shall not be deemed to be in default if Tenant commences to cure within
the thirty (30) day period and thereafter diligently continues the cure to
completion.

 

                19.3         Any of the following:

 

                                19.3.1      The making by Tenant of any general
arrangements or assignments for the benefit of creditors;

 

                                19.3.2      Tenant’s becoming a “debtor” as
defined in the federal Bankruptcy Law, unless, in the case of a petition filed
against Tenant, it is dismissed within sixty (60) days after filing;

 

                                19.3.3      The appointment of a trustee or
receiver to take possession of substantially all of Tenant’s assets at the
Leased Premises or of Tenant’s interest in this Lease, where possession is not
restored to Tenant within thirty (30) days of this appointment; or

 

                                19.3.4      The attachment, execution, or other
judicial seizure of substantially all of Tenant’s assets located at the Leased
Premises or of Tenant’s interest in this Lease, where this seizure is not
discharged within thirty (30) days after the seizure.

 

                19.4         The vacation or abandonment of the Leased Premises
by Tenant.

 

ARTICLE 20 — REMEDIES

 

                Subject to the provisions of Section 19.2, upon the occurrence
of an Event of Default, Landlord, in addition to any other rights or remedies
available to Landlord at law or in equity, shall have the right to:

 

                20.1         Terminate this Lease and all rights of Tenant by
giving Tenant written notice that this Lease is terminated, in which case
Landlord may recover from Tenant the sum of:

 

                                20.1.1      The worth at the time of award of
any unpaid rent that had been earned at the time of termination;

 

                                20.1.2      The worth at the time of award of
the amount by which (A) the unpaid rent that would have been earned after
termination until the time of award exceeds (B) the amount of rental loss, if
any, as Tenant affirmatively proves could have been reasonably avoided;

 

                                20.1.3      The worth at the time of award of
the amount by which (A) the unpaid rent for the balance of the term after the
time of award exceeds (B) the amount of rental loss, if any, as Tenant
affirmatively proves could be reasonably avoided;

 

                                20.1.4      Any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform Tenant’s obligations or that, in the ordinary course of things, would
be likely to result; and

 

                                20.1.5      All other amounts in addition to or
in lieu of those previously stated as may be permitted from time to time by
California law.

 

13

--------------------------------------------------------------------------------


 

                As used in clauses 20.1.1, 20.1.2 and 20.1.3 just above, the
“worth at the time of award” is computed by allowing interest at the rate of six
percent (6%) per annum.  As used in this section the term rent shall include
Base Rent and any other payments required by Tenant.

 

                20.2         Continue this Lease, and from time to time, without
terminating this Lease, either (i) recover all rent and other amounts payable as
they become due or (ii) relet the Leased Premises or any part of the Leased
Premises on behalf of Tenant for any term, at any rent, and pursuant to any
other provisions as Landlord deems advisable, all with the right, at Tenant’s
cost, to make alterations and repairs to the Leased Premises.

 

                20.3         Upon the occurrence of an Event of Default,
Landlord shall also have the right, with or without terminating this Lease, to
re-enter the Leased Premises and remove all persons and property from the Leased
Premises.  Landlord may cause property so removed from the Leased Premises to be
stored in a public warehouse or elsewhere at the expense and for the account of
Tenant.

 

                20.4         None of the following remedial actions, singly or
in combination, shall be construed as an election by Landlord to terminate this
Lease unless Landlord has in fact given Tenant written notice that this Lease is
terminated or unless a court of competent jurisdiction decrees termination of
this Lease: any act by Landlord to maintain or preserve the Leased Premises; any
efforts by Landlord to relet the Leased Premises; any re-entry, repossession, or
reletting of the Leased Premises; or any re-entry, repossession, or reletting of
the Leased Premises by Landlord pursuant to this Article 20.  If Landlord takes
any of the previous remedial actions without terminating this Lease, Landlord
may nevertheless at any time after taking any remedial action terminate this
Lease by written notice to Tenant.

 

                20.5         If Landlord relets the Leased Premises, Landlord
shall apply the revenue as follows: first, to the payment of any indebtedness,
other than rent due from Tenant to Landlord; second, to the payment of any cost
of reletting, including without limitation finder’s fees and leasing
commissions; third, to the payment of the cost of any maintenance and repairs to
the Leased Premises; and fourth, to the payment of rent and other amounts due
and unpaid.  Landlord shall hold and apply the residue, if any, to payment of
future amounts payable as they become due.  Should revenue from reletting during
any month, after application pursuant to the foregoing provisions, be less than
the sum of (i) Landlord’s expenditures for the Leased Premises during that month
and (ii) the amounts due from Tenant during that month, Tenant shall pay the
deficiency to Landlord immediately upon demand.

 

                20.6         After the occurrence of an Event of Default,
Landlord, in addition to or in lieu of exercising other remedies, may, but
without any obligation to do so, cure the breach underlying the Event of Default
for the account and at the expense of Tenant; provided that Landlord by prior
notice shall first allow Tenant a reasonable opportunity to cure, except in
cases of emergency, where Landlord may proceed without prior notice to Tenant. 
Tenant shall, upon demand, immediately reimburse Landlord for all costs,
including costs of settlements, defense, court costs, and attorney fees, that
Landlord may incur in the course of any cure.

 

14

--------------------------------------------------------------------------------


 

                20.7         Except insofar as this is inconsistent with or
contrary to any provisions of this Lease, no right or remedy conferred upon or
reserved to either party is intended to be exclusive of any other right or
remedy given now or later or existing at law or in equity or by statute.  Except
to the extent that either party may have otherwise agreed in writing, no waiver
by that party of any violation or nonperformance by the other party of any
obligations, agreements, or covenants shall be deemed to be a waiver of any
subsequent violation or nonperformance of the same or any other covenant,
agreement, or obligation, nor shall any forbearance by either party to exercise
a remedy for any violation or nonperformance by the other party be deemed a
waiver by that party of rights or remedies with respect to that violation or
nonperformance.

 

ARTICLE 21 — DEFAULT BY LANDLORD

 

                Landlord shall not be in default unless Landlord fails to
perform obligations required of Landlord within thirty (30) days after written
notice by Tenant to Landlord specifying in what respect Landlord has failed to
perform the obligation.  However, if Landlord’s obligation requires more than
thirty (30) days for performance, Landlord shall not be in default if Landlord
commences to perform within the thirty (30) day period and afterwards diligently
completes it.  Subject to the initial notice above and/or as otherwise agreed by
the parties in the case of an emergency, in the event of a Landlord default
hereunder, Tenant may cure the same at the expense of Landlord (i) immediately
in the case (A) of emergency, or (B) where such default will result in a
material violation of Law by Tenant, if not cured immediately and (ii) in any
other case if such default continues for thirty (30) days following the receipt
by Landlord of written notice of such default from Tenant without Landlord
commencing to cure said default.  All costs incurred in good faith by Tenant in
curing such default shall be reimbursable by Landlord within thirty (30) days of
demand, and if not so reimbursed by Landlord within such period, may be offset
against any Base Rent or other charges thereafter coming due hereunder.

 

ARTICLE 22 — LATE CHARGES

 

                Tenant acknowledges that late payment of Rent due under this
Lease will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain.  Therefore, if
any sum due from Tenant is not received by Landlord within ten (10) calendar
days after its due date, then without any requirement for notice to Tenant,
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue sum.  The parties agree that the late charge represents a fair and
reasonable estimate of the costs Landlord will incur because of late payment by
Tenant.

 

ARTICLE 23 — INTEREST ON PAST DUE OBLIGATIONS

 

                Any amount that is due to Landlord and not paid when due, where
Tenant’s failure to pay continues for ten (10) calendar days thereafter, shall
bear interest from the date due at the lesser of ten percent (10%) per annum or
the maximum rate then allowable by law; provided, however, that interest shall
not be payable on late charges incurred by Tenant.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 24 — SUBORDINATION

 

                24.1         Landlord agrees that it shall provide Tenant a
subordination and non-disturbance agreement to Tenant from any lender or other
security holder with an interest in the Leased Premises existing on or after the
Commencement Date in commercially reasonable form which shall provide at a
minimum that so long as Tenant is not in default of this Lease such lender or
other security holder shall recognize all of Tenant’s rights under this Lease. 
Tenant shall execute any reasonable subordination agreement requested by any
lender of Landlord provided that such subordination agreement further provides
for the non-disturbance of Tenant as set forth in Section 24.2.

 

                24.2         If any mortgage or deed of trust to which this
Lease is subordinate is foreclosed or a deed in lieu of foreclosure is given to
the mortgagee or beneficiary, or if any ground lease to which this Lease is
subordinate is terminated, this Lease shall not be barred, terminated, cut off,
or foreclosed.  Further, the rights and possession of Tenant under this Lease
shall not be disturbed, so long as (i) no Event of Default has occurred under
this Lease, and (ii) Tenant attorns to the purchaser or grantee, or, if
requested, enters into a new lease for the balance of the Term of this Lease on
the same terms and provisions in this Lease.  Tenant’s covenant under
Section 24.1 to subordinate this Lease to any mortgage, deed of trust, or other
hypothecation is conditioned on each senior instrument containing the
commitments specified in this Section 24.2.

 

ARTICLE 25 — ESTOPPEL CERTIFICATES

 

                25.1         At all times during the term of this Lease, each
party agrees, following any request by the other party, promptly to execute and
deliver to the requesting party within ten (10) days following delivery of a
request an estoppel certificate:

 

                                25.1.1      Certifying that this Lease is
unmodified and in full force, or if modified stating the nature of the
modification and certifying that this Lease, as so modified, is in full force,

 

                                25.1.2      Stating the date to which the rent
and other charges are paid in advance, if any,

 

                                25.1.3      Acknowledging that there are not, to
the certifying party’s knowledge, any uncured defaults on the part of any party,
or if there are uncured defaults, specifying the nature of the defaults, and

 

                                25.1.4      Certifying any other information
about the Lease as may be reasonably required by the requesting party.

 

ARTICLE 26 — TRANSFER BY LANDLORD

 

                Landlord agrees that Landlord shall not sell the Leased Premises
during the term of this Lease, except subject to the Lease.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 27 — SURRENDER OF THE LEASED PREMISES

 

                Upon the expiration or sooner termination of this Lease, Tenant
shall vacate the Leased Premises in the same condition as existed at the
Commencement Date except for:  (i) reasonable wear and tear; and (ii) damage
caused by any peril or condemnation; and except as otherwise provided for in the
Purchase Agreement.

 

ARTICLE 28 — HOLDING OVER

 

                At the end of the Term, or any extension, if Tenant holds over
for any reason, it is hereby agreed that in the absence of a written agreement
to the contrary that tenancy shall be from month-to-month only and not a renewal
of this Lease, nor an extension for any further term.  The month-to-month
tenancy shall be subject to every other term, covenant, and condition contained
in this Lease that is consistent with and not contrary to a month-to-month
tenancy, provided however, the rent during any hold over period shall be 150% of
the rent immediately prior to the expiration of the Term.

 

ARTICLE 29 — ENTRY

 

                29.1         Landlord and its agents may enter the Leased
Premises upon twenty-four (24) hours prior notice to Tenant and at reasonable
times for the purpose of: (i) inspecting the Leased Premises; (ii) posting
notices of non-responsibility; (iii) supplying any service to be provided by
Landlord to Tenant; (iv) showing the Leased Premises to prospective purchasers,
mortgagees, or tenants; (v) making necessary alterations, additions, or repairs;
and (vi) responding to an emergency; provided, however, that Landlord shall use
all reasonable efforts not to disturb unnecessarily Tenant’s use and occupancy
of the Leased Premises by such entry.

 

                29.2         Landlord shall have the right to use any means
Landlord deems necessary and proper to enter the Leased Premises in an
emergency.  Any entry into the Leased Premises obtained by Landlord in
accordance with this section shall not be a forcible or unlawful entry into, or
a detainer of, the Leased Premises, or an eviction, actual or constructive, of
Tenant from the Leased Premises.

 

ARTICLE 30 — SIGNS

 

                Tenant may place and maintain upon any building or elsewhere on
the Leased Premises any signage that Tenant deems appropriate for the conduct of
its business, without first obtaining Landlord’s written consent.  Tenant shall
maintain any signage placed upon the Leased Premises by Tenant in good
appearance and repair at all times during this Lease.

 

ARTICLE 31 — SECURITY MEASURES

 

                Tenant acknowledges that Landlord shall have no obligation to
provide any guard service or other security measures to the Leased Premises and
Tenant assumes all responsibility for the protection of Tenant, Tenant’s agents,
invitees, and customers, and the property of Tenant and of Tenant’s agents,
invitees, and customers from acts of third parties.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 32 — MISCELLANEOUS

 

                32.1         Severability.  If any provision of this Lease is
held by a court of competent jurisdiction to be either invalid or unenforceable,
the remaining provisions of this Lease shall remain in effect, unimpaired by the
holding.

 

                32.2         Time of Essence.  Time is of the essence under this
Lease.

 

                32.3         Additional Rent.  All monetary obligations of
Tenant to Landlord under the Lease, including but not limited to the Base Rent,
shall be deemed rent.

 

                32.4         Entire Agreement.  This Lease constitutes the
entire agreement between Landlord and Tenant, and there are no agreements or
representations respecting the use of the Leased Premises between the parties
except as expressed in this Lease.  There are no oral agreements between
Landlord and Tenant affecting this Lease and this Lease supersedes and cancels
all previous negotiations, arrangements, brochures, agreements, and
understandings, if any, between Landlord and Tenant with respect to the subject
matter of this Lease.  This instrument shall not be legally binding until both
Landlord and Tenant executes it.  No subsequent change or addition to this Lease
shall be binding unless in writing and signed by Landlord and Tenant.

 

                32.5         Notices.  Except as otherwise expressly provided by
law, all notices or other communications required or permitted by this Lease or
by law to be served on or given to either party to this Lease by the other party
shall be in writing and shall be deemed given when personally delivered to the
party to whom they are directed, or in lieu of the personal service, upon
deposit in the United States Mail, certified or registered, return receipt
requested, postage prepaid, addressed to:

 

Tenant:

Aviza Technology, Inc.

 

440 Kings Village Road

 

Scotts Valley, CA 95066

 

Telephone: (831) 439-6360

 

Fax: (831) 439-6320

 

Attn: Patrick C. O’Connor, Chief Financial Officer

 

 

With a copy to:

Wilson Sonsini Goodrich & Rosati

 

650 Page Mill Road

 

Palo Alto, CA 94304

 

Telephone: (650) 354-4250

 

Fax: (650) 493-6811

 

Attn: Marc Gottschalk, Esq.

 

Landlord:

FPA Kings Village Associates, LLC

 

4665 MacArthur Court, Suite 200

 

Newport Beach, CA 92660

 

Telephone: (949)399-2500 ext. 246

 

 

18

--------------------------------------------------------------------------------


 

 

Fax: (949)399-2535

 

Attn: Joan Camera

 

 

With a copy to:

Nancy Mauriello, Esq.

 

4665 MacArthur Court, Suite 210

 

Newport Beach, CA 92660

 

Telephone: (949)399-2525

 

Fax: (949)399-2528

 

 

                Either party, Tenant or Landlord may change the address for the
purpose of this section by giving written notice of the change to the other
party in the manner provided in this section.

 

                32.6         Waivers.  Neither waiver by Landlord nor any
provisions in this Lease shall be deemed a waiver of any other provision of this
Lease, of any subsequent breach of this Lease by Tenant, or of any other
provision.  Landlord’s consent to or approval of any act by Tenant shall not
waive the necessity for Landlord’s consent to or approval of any subsequent act
by Tenant.  Landlord’s acceptance of rent shall not be a waiver of any preceding
breach of Tenant, other than Tenant’s failure to pay the rent that Landlord
accepted, regardless of Landlord’s knowledge of the preceding breach at the time
of acceptance of the rent.

 

                32.7         Memorandum.  Landlord shall execute and deliver to
Tenant for recording a memorandum of this Lease in the form of Exhibit “B.”

 

                32.8         Cumulative Remedies.  No remedy of election under
this Lease shall be deemed exclusive but shall, wherever possible, be cumulative
with all other remedies at law or in equity.

 

                32.9         Covenants and Conditions.  Each term of this Lease
performable by Tenant shall be deemed both a covenant and a condition.

 

                32.10       Binding Effect.  This Lease shall be binding on and
inure to the benefit of the parties and their successors and assigns.

 

                32.11       Broker’s Fee.  The parties warrant to each other
that each has not dealt with any real estate agents or broker.  Each party
agrees to indemnify, defend, and hold the other harmless from all loss, claim,
cost, and expense incurred as a result of the breach of this warranty.

 

                32.12       Authority.  If Landlord or Tenant is a corporation,
limited liability company or partnership, each individual executing this Lease
on behalf of such party represents and warrants that the individual is duly
authorized to execute and deliver this Lease on behalf of the corporation in
accordance with the bylaws of the corporation, the operating agreement of the
limited liability company or on behalf of the partnership in accordance with the
partnership agreement of the partnership, and that this Lease is binding upon
the corporation, limited liability company or partnership, as applicable, in
accordance with its terms.  Each of the persons executing this Lease on behalf
of a corporation or limited liability company covenants and warrants that the
party for whom the person is executing this Lease is a duly authorized and
existing entity, that it is qualified to do business in California, and that the
entity has full right and authority to enter into this Lease.

 

19

--------------------------------------------------------------------------------


 

                32.13       Governing Law.  California law shall govern this
Lease, and any litigation concerning this Lease between the parties shall be
venued in the Superior Court of Santa Clara County.

 

                32.14       Counterparts.  This Lease may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same fully executed instrument when each
party has executed and delivered a counterpart to the other party.  Delivery of
an executed counterpart of this Agreement by facsimile or any other reliable
means shall be deemed to be as effective for all purposes as delivery of the
manually executed counterpart.

 

The parties have executed this Lease as of the date first set forth above.

 

LANDLORD:

TENANT:

 

FPA Kings Village Associates, LLC,

AVIZA Technology, Inc.,

a Delaware limited liability company

a Delaware corporation

By its Manager:

GF King Village, LLC,

a Delaware limited liability company

By:

 

 

 

Name: Patrick C. O’Connor

 

By:

 

 

Title: Chief Financial Officer

 

Michael B. Earl, Manager

 

20

--------------------------------------------------------------------------------